Exhibit 10.1

OFFICE LEASE AGREEMENT

BETWEEN

FARNSWORTH STILLINGS L.P.

(“LANDLORD”)

AND

ZIPCAR, INC.

(“TENANT”)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    Basic Lease Information      1    2.    Lease Grant      4    3.   
Delivery Date; Possession      5    4.    Rent      6    5.    Compliance with
Laws; Use      6    6.    Security Deposit      7    7.    Building Services   
  8    8.    Leasehold Improvements      10    9.    Repairs and Alterations   
  11    10.    Entry by Landlord      12    11.    Assignment and Subletting   
  13    12.    Liens      14    13.    Indemnity and Waiver of Claims      15   
14.    Insurance      16    15.    Subrogation      18    16.    Casualty Damage
     18    17.    Condemnation      19    18.    Events of Default      19   
19.    Remedies      20    20.    Limitation of Liability      21    21.   
Intentionally Omitted      22    22.    Holding Over      22    23.   
Subordination to Mortgages; Estoppel Certificate      22    24.    Notice     
23    25.    Surrender of Premises      23    26.    Miscellaneous      23   
27.    OFAC Compliance      27    28.    Parking      28   

Exhibit A - Outline and Location of Premises

Exhibit B - Expenses and Taxes

Exhibit C - Work Letter

Exhibit C-1 – Tenant’s Preliminary Plans

Exhibit D - Form of Commencement Date Certificate

Exhibit E - Building Rules and Regulations

Exhibit F - Additional Provisions

Exhibit G – Demising Specification

Exhibit H - Form of Subordination, Non-disturbance and Attornment Agreement

Exhibit I – Plan showing the Land

Exhibit J – Cleaning Specifications

Exhibit K – Escrow Agreement

Exhibit L – Zipcar Parking Space Area

 

i



--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

THIS OFFICE LEASE AGREEMENT (the “Lease”) is made and entered into as of
November 30, 2012 (the “Execution Date”), by and between FARNSWORTH STILLINGS
L.P., a Delaware limited partnership (“Landlord”) and ZIPCAR, INC., a Delaware
corporation (“Tenant”).

The following exhibits and attachments are incorporated into and made a part of
the Lease: Exhibit A (Outline and Location of Premises), Exhibit B (Expenses and
Taxes), Exhibit C (Work Letter, if required), Exhibit D (Form of Commencement
Date Certificate), Exhibit E (Building Rules and Regulations), Exhibit F
(Additional Provisions), Exhibit G (List of Furniture), Exhibit H (Form of
Subordination, Non-disturbance and Attornment Agreement), Exhibit I (Plan
showing the Land), and Exhibit J (Cleaning Specifications).

 

1. Basic Lease Information.

1.01 “Building” shall mean the six (6) story building located at 35 Thomson
Place, Boston, Massachusetts 02210. “Rentable Square Footage of the Building” is
deemed to be 46,200 square feet.

1.02 “Premises” shall mean the entire interior space within the Building,
excluding the basement thereof, as shown on Exhibit A to this Lease. The
“Rentable Square Footage of the Premises” is deemed to be 46,200 square feet.
Landlord and Tenant stipulate and agree that the Rentable Square Footage of the
Building and the Rentable Square Footage of the Premises are correct.

1.03 “Base Rent”:

 

Period

   Annual Rate Per
Square Foot      Annual Base
Rent     Monthly Base
Rent  

Commencement Date – 8/31/13

   $ 0       $ 0      $ 0   

9/1/13 - 12/31/14

   $ 30.00       $ 1,386,000.00 *    $ 115,500.00   

1/1/15 - 12/31/15

   $ 36.00       $ 1,663,200.00      $ 138,600.00   

1/1/16 - 12/31/16

   $ 37.00       $ 1,709,400.00      $ 142,450.00   

1/1/17 - 12/31/17

   $ 38.00       $ 1,755,600.00      $ 146,300.00   

1/1/18 - 12/31/18

   $ 39.00       $ 1,801,800.00      $ 150,150.00   

1/1/19 - 12/31/19

   $ 40.00       $ 1,848,000.00      $ 154,000.00   

1/1/20 - 12/31/20

   $ 41.00       $ 1,894,200.00      $ 157,850.00   

1/1/21 - 12/31/21

   $ 42.00       $ 1,940,400.00      $ 161,700.00   

1/1/22 - 12/31/22

   $ 43.00       $ 1,986,600.00      $ 165,550.00   

1/1/23 - 12/31/23

   $ 44.00       $ 2,032,800.00      $ 169,400.00   

 

* Annualized

1.04 “Tenant’s Pro Rata Share”: 100%.

 

1



--------------------------------------------------------------------------------

1.05 “Base Year” for Taxes: The sum of seven-twelfths (7/12th) of Taxes payable
for Fiscal Year (defined below) 2013 (i.e., July 1, 2012 to June 30, 2013) plus
five-twelfths (5/12th) of Taxes payable for Fiscal Year 2014. For purposes
hereof, “Fiscal Year” shall mean the Base Year for Taxes and each period of
July 1 to June 30 thereafter.

1.06 “Base Year” for Expenses (defined in Exhibit B): The Twelve (12) calendar
month period commencing on the first day of the calendar month in which the
earlier of the following two (2) dates occurs: (i) the Rent Commencement Date
and (ii) the date on which Tenant commences beneficial use and occupancy of the
Premises (as opposed to preparing the Premises for Tenant’s use and occupancy).

1.07 “Term”: A period of time commencing on the date (the “Commencement Date”)
on which Landlord delivers possession of the Premises to Tenant in its as-is
condition and free and clear of all occupants, tenancies, and personal property
that is not to be used by Tenant pursuant to the terms of this Lease, which date
is estimated to occur on the Execution Date, and terminating on December 31,
2023 (the “Termination Date”), unless early terminated or extended pursuant to
Section 1 of Exhibit F. The “Rent Commencement Date” shall be September 1, 2013.

1.08 “Improvement Allowance(s)”: An amount equal to $1,155,000.00, as further
described in the attached Exhibit C.

1.09 “Security Deposit”: $894,201.00, as the same may be reduced as set forth in
Article 6.

1.10 “Guarantor(s)”: None.

1.11 “Broker(s)”: Cresa Boston.

1.12 “Permitted Use”: General Office Use and uses customarily accessory thereto.

1.13 “Notice Address(es)”:

 

  Landlord’s Notice Address:     Farnsworth Stillings L.P.     c/o Crosspoint
Associates, Inc.     217 West Central Street     Natick, MA 01760     With a
copy to:     Goulston & Storrs, P.C.     400 Atlantic Avenue     Boston, MA
02110     Attn: Crosspoint  

 

2



--------------------------------------------------------------------------------

  Landlord’s Rent Address:     Farnsworth Stillings L.P.     c/o Crosspoint
Associates, Inc.     217 West Central Street     Natick, MA 01760     Attn:
Accounts Receivable     Tenant’s Notice Address:     Prior to Rent Commencement
Date:     25 First Street, Fourth Floor     Cambridge, MA 02141     Attention:
General Counsel     After Rent Commencement Date:     35 Thomson Place    
Boston, MA 02210     Attn: General Counsel     With a copy to:     Brennan,
Dain, Le Ray, Wiest, Torpy & Garner, P.C.     129 South Street, 3rd floor    
Boston, MA 02111     Attn: Joseph R. Torpy  

1.14 “Business Day(s)” are Monday through Friday of each week, exclusive of New
Year’s Day, Martin Luther King Day, Presidents’ Day, Memorial Day, Independence
Day, Labor Day, Columbus Day, Veterans’ Day, Thanksgiving Day and Christmas Day
(the “Holidays”). Landlord may designate additional Holidays that are commonly
recognized by other office buildings in the area where the Building is located.
“Building Service Hours” are 8:00 A.M. to 6:00 P.M. on Business Days and 8:00
A.M. to 1:00 P.M. on Saturdays, exclusive of Holidays.

1.15 “Initial Improvements” means the work that Tenant may perform in the
Premises pursuant to a separate agreement (the “Work Letter”) attached to this
Lease as Exhibit C.

1.16 “Property” means the Building and the parcel of land on which it is located
owned by Landlord and as shown on the plan attached hereto as Exhibit I (the
“Land”).

1.17 “Storage Space”: Approximately six thousand five hundred (6,500) square
feet of storage space in the basement of the Building.

1.18 “Storage Space Rent”: Twenty Thousand Dollars ($20,000) per year payable in
equal monthly installments of One Thousand Six Hundred Sixty-Six and 67/100
Dollars ($1,666.67), such monthly amount to be paid with monthly installments of
Base Rent commencing on the same date as Base Rent commences hereunder.

 

3



--------------------------------------------------------------------------------

2. Lease Grant.

2.01 The Premises are hereby leased to Tenant from Landlord, together with the
right to use all other portions of the Property (the “Common Areas”) and the
exclusive right to use the Storage Space. Tenant shall have the right to
reactivate the loading dock in the Building and to use the same in common with
the occupant, if any, of the basement of the Building. All work to reactivate
the loading dock shall be performed in accordance with the provisions of
Section 9.03 below and in accordance with plans and specifications approved by
Landlord, which approval shall not be unreasonably withheld, delayed, or
conditioned and shall be further subject to approval by the City of Boston and
any other governmental agency with authority over the Property. Landlord agrees
to cooperate with Tenant, at no out of pocket cost to Landlord, in Tenant’s
efforts to reactivate the loading dock. Upon completion of such work, the
loading dock shall constitute part of the Common Areas.

2.02 Subject to the requirements of all Laws (defined below), Tenant may install
a bicycle rack on a portion of the Property (or, subject to the requirements of
Section 3.2 of the Street Agreement, any land immediately adjacent to the
Property) in a location approved in writing by Landlord, which approval shall
not be unreasonably withheld, delayed or conditioned. Tenant shall be solely
responsible for obtaining, at its expense, such permits and approvals as may be
required for the installation and use of any such bicycle rack. Landlord agrees
to cooperate with Tenant, at no out of pocket cost to Landlord, in Tenant’s
endeavors to obtain any required permit or approval for such bicycle rack.
Tenant shall be solely responsible for the operation, maintenance, and repair of
any such bicycle rack. Notwithstanding anything to the contrary contained in
this Lease, Landlord shall have no liability to Tenant or anyone claiming by,
through, or under Tenant for any loss or damage, however caused, to any bicycle
or other personal property placed in any such rack.

2.03 Subject to the requirements of all Laws, Tenant shall have the right to
construct a roof deck on the roof of the Building in a location and of a size
designed by Tenant and approved in writing by Landlord, which approval shall not
be unreasonably withheld, delayed or conditioned (the “Roof Deck”). The Roof
Deck shall be constructed in accordance with plans and specifications therefor
that have been approved in advance, in writing by Landlord, which approval shall
not be unreasonably withheld, conditioned or delayed, and otherwise in
accordance with the provisions of Article 8 hereof. Without limiting the
foregoing, Landlord may require that Tenant employ Landlord’s roofing contractor
to perform the affixation of the Roof Deck to the roof of the Building (provided
such contractor agrees to perform on commercially reasonable terms and rates),
and in any event Tenant and its contractors shall strictly comply with the
requirements of Landlord’s roof warranty. Tenant shall be solely responsible for
obtaining, at its expense, such permits and approvals as may be required for the
installation of the Roof Deck. Landlord agrees to cooperate with Tenant, at no
out of pocket cost to Landlord, in Tenant’s endeavors to obtain any required
permit or approval for the Roof Deck. The Roof Deck shall be considered part of
the Premises for all purposes of this Lease, including, without limitation, the
provisions of Sections 13 and 14 hereof, but no Rent shall be payable for or
with respect to the Roof Deck. Tenant shall have no obligation to remove the
Roof Deck at the expiration or earlier termination of the Term.

 

4



--------------------------------------------------------------------------------

2.04 Pursuant to Section 4.1 of the Street Agreement (as defined in Section 9.02
below), all parking spaces located in the Common Areas (as defined in the Street
Agreement) adjacent to the Building belong to the owner of the Building.
Further, Section 4.1 permits the owner of the Building to seek public approvals
to add one or more horizontal parking spaces in the portions of the Common Areas
abutting the Building. Landlord agrees that Tenant shall have a revocable
license, on the terms and conditions set forth below (the “Parking License”) to
place up to three (3) Zipcars and appropriate signage in either the area shown
on Exhibit L attached hereto or, to the extent three (3) parking spaces do not
exist in such area, in such other portion of the Common Areas as may be
permitted under the Street Agreement. The Parking License shall run for the Term
of this Lease, except that Landlord may elect to terminate the Parking License
at any time by giving Tenant written notice of such election at least six
(6) months before the effective date of such termination, which effective date
shall be set forth in Landlord’s termination notice. Landlord shall not
terminate the Parking License if Landlord has granted parking rights (i) for the
purpose of parking rental vehicles in the Common Areas to any other entity in
the business of renting automobiles to the public (“Competing Rights”) or
(ii) to any other tenant of the Complex (as that term is defined in
Section 11.01 below) that leases, in the aggregate, less than 47,000 rentable
square feet of space in the Complex (a “Smaller Tenant”), unless Landlord,
reasonably simultaneously therewith, terminates all such other rights. After any
termination of the Parking License, Landlord shall not grant Competing Rights or
parking rights to a Smaller Tenant in the Common Areas unless and until Landlord
reinstates the Parking License.

Landlord shall cooperate with Tenant’s efforts to obtain (and to act on Tenant’s
behalf if necessary, to obtain, at Tenant’s cost) public approvals so that
Tenant may add such additional horizontal parking spaces in such Common Areas so
that Tenant may have three (3) Zipcars in parking spaces in the Common Areas
adjacent to the Building. In any event, such parking spaces shall be in a
location approved in writing by Landlord, which approval shall not be
unreasonably withheld, delayed or conditioned. Landlord shall cooperate with
Tenant’s efforts to identify such parking spaces for “Zipcar Use Only”. Tenant
shall be responsible for obtaining such permits and approvals as may be required
by Law or by the Street Agreement for the use of such parking spaces.

Commencing on the date Tenant first uses any of such parking spaces and
thereafter throughout the term of the Parking License, Tenant shall pay
Landlord, as additional rent, a monthly charge for each of the three (3) parking
spaces covered by the Parking License in an amount equal to the average monthly
charge for surface parking spaces in the Fort Point Channel area of Boston as
reasonably determined by Landlord from time to time based upon actual charges
for such facilities as documented to Tenant. Such charge may be adjusted by
Landlord from time to time to reflect actual increases in the fair market rate
for such spaces in such area, but not more frequently than one (1) time per
calendar year.

 

3. Delivery Date; Possession.

3.01 Notwithstanding anything to the contrary herein contained, Tenant shall
take the Premises in its “as-is”, condition as of the Execution Date; provided,
however, Landlord agrees to demise the Building from the building having an
address of 25 Thomson Place prior to the Commencement Date in accordance with
the demising specification attached hereto as Exhibit G.

 

5



--------------------------------------------------------------------------------

Except as expressly otherwise provided herein, there shall be no obligation on
the part of Landlord to prepare or construct the Premises for Tenant’s
occupancy, and without any representations or warranties by Landlord to Tenant
as to the condition of the Premises or the Building.

3.02 Promptly after the determination of the Commencement Date, Landlord and
Tenant shall enter into a commencement letter agreement in the form attached
hereto as Exhibit D. By taking possession of the Premises, Tenant agrees that
the Premises are in good order and satisfactory condition, except as may be set
forth on a punchlist delivered to Landlord not later than thirty (30) days after
the Commencement Date.

 

4. Rent.

4.01 Tenant shall pay Landlord, without any setoff or deduction, unless
expressly set forth in this Lease, all Base Rent, Storage Space Rent and
Additional Rent due for the Term (collectively referred to as “Rent”). All
payments of Rent shall be made by wire transfer of immediately available United
States Dollars in accordance with wire transfer instructions provided by
Landlord from time to time by written notice to Tenant thereof. “Additional
Rent” means all sums (exclusive of Base Rent) that Tenant is required to pay
Landlord under this Lease. Tenant shall pay and be liable for all rental, sales
and use taxes (but excluding income taxes), if any, imposed upon or measured by
Rent. Base Rent and recurring monthly charges of Additional Rent shall be due
and payable in advance on the first day of each calendar month without notice or
demand. All other items of Rent shall be due and payable by Tenant on or before
thirty (30) days after billing by Landlord. Rent shall be made payable to the
entity, and sent to the address, Landlord designates by written notice to Tenant
given at least fifteen (15) days in advance of the next payment and shall be
made by wire transfer of current U.S. funds to an account designated by Landlord
by written notice to Tenant from time to time or by other means acceptable to
Landlord. Tenant shall pay Landlord an administration fee equal to five percent
(5%) of all past due Rent, provided that Tenant shall be entitled to a grace
period of five (5) days after receipt of notice from Landlord specifying such
failure to pay for the first (1st) two (2) late payments of Rent in a calendar
year. In addition, past due Rent that is not paid within five (5) days of its
due date shall accrue interest at eight percent (8%) per annum from the due date
until actually paid. Landlord’s acceptance of less than the correct amount of
Rent shall be considered a payment on account of the earliest Rent due. Rent for
any partial month during the Term shall be prorated. No endorsement or statement
on a check or letter accompanying payment shall be considered an accord and
satisfaction. Each party’s covenants are independent of every other covenant of
the other party in this Lease.

Tenant shall pay Tenant’s Pro Rata Share of Taxes and Expenses in accordance
with Exhibit B of this Lease.

 

5. Compliance with Laws; Use.

The Premises shall be used for the Permitted Use and for no other use
whatsoever. Tenant shall comply with all statutes, codes, ordinances, orders,
rules and regulations of any municipal or governmental entity whether in effect
now or later, including the Americans with Disabilities Act (the “Law(s)”),
regarding the operation of Tenant’s business and the use,

 

6



--------------------------------------------------------------------------------

condition, configuration, and occupancy of the Premises. Notwithstanding the
foregoing, if compliance with Law requires the making of any alteration,
addition or installation in or to the Premises, Tenant shall be responsible for
performing such work only if the same is made necessary by reason of Tenant’s
particular manner of use of the Premises, i.e. as opposed to office uses
generically, or by any leasehold improvements performed in the Premises by
Tenant, its agents, contractors or employees; and otherwise Landlord shall be
responsible for performing such work, the cost of which may be included in
Expenses to the extent permitted under Exhibit B hereto. In addition, Tenant
shall, at its sole cost and expense, promptly comply with any Laws that relate
to the “Base Building” (defined below), but only to the extent such obligations
are triggered by Tenant’s use of the Premises other than for general office use,
or Alterations or improvements in the Premises performed or requested by Tenant,
otherwise, Landlord shall be responsible for promptly complying with Laws
relating to the Base Building. In the event a violation of Law is identified in
the course of performing any Alteration (or any inspections related thereto),
and the Alteration was not the cause of the violation, then Landlord shall be
responsible for promptly correcting such violation of Law at Landlord’s expense,
except that such cost may be included in Expenses to the extent permitted under
Exhibit B hereto, and to the extent the Initial Alterations are delayed as a
result of such violation and/or the correction thereof, the Rent Commencement
Date shall be delayed on a day-for-day basis. By way of clarification of the
foregoing, Tenant shall not be responsible for curing any violation that Tenant
merely discovers in the course of performing any Alteration, but if Tenant’s
performance of any Alteration or other work causes a condition in the Building
that previously complied with Law not to comply, then Tenant shall be
responsible, at its expense, for bringing such condition into compliance with
Law and the Rent Commencement Date shall not be delayed by reason thereof. “Base
Building” shall include the roof and roofing system, structural portions of the
Building, the public restrooms, and the Building mechanical, electrical and
plumbing systems and equipment. Tenant shall promptly provide Landlord with
copies of any notices it receives regarding an alleged violation of Law. Tenant
shall comply with the rules and regulations of the Building attached as Exhibit
E and such other reasonable rules and regulations adopted by Landlord from time
to time, including rules and regulations for the performance of Alterations
(defined in Article 9). As of the date hereof, Landlord has not received notice
from any governmental agencies that the Building is in violation of Title III of
the Americans with Disabilities Act or any other Laws that, in any such case,
remain uncured.

 

6. Security Deposit.

The Security Deposit shall be delivered to Landlord on or before the date that
is two (2) Business Days after the Execution Date and shall be held by Landlord
without liability for interest (unless required by Law) as security for the
performance of Tenant’s obligations. The Security Deposit is not an advance
payment of Rent or a measure of damages. Landlord may use all or a portion of
the Security Deposit to cure any Default (defined in Article 18) by Tenant. If
Landlord uses any portion of the Security Deposit, Tenant shall, within five
(5) days after demand, restore the Security Deposit to its original amount.
Landlord shall return any unapplied portion of the Security Deposit to Tenant
within forty-five (45) days after the later to occur of the Termination Date or
the date Tenant surrenders the Premises to Landlord in compliance with Article
25 (provided that Landlord may retain therefrom Landlord’s reasonable estimate
of the amount of Expense Excess and Tax Excess (as those terms are defined in
Exhibit B hereto) that would be payable by Tenant upon reconciliation of
accounts for the year in which the

 

7



--------------------------------------------------------------------------------

Termination Date occurs, and which retained amount shall be accounted for when
Landlord makes such reconciliation for such year). Landlord shall deliver the
Security Deposit to a successor or transferee and, following such delivery,
Landlord shall have no further liability for the return of the Security Deposit.
Landlord shall not be required to keep the Security Deposit separate from its
other accounts.

Provided (i) that Tenant is not in Default (i.e., after notice thereof and
expiration of the applicable cure period) of any of its obligations under this
Lease on the effective date of any reduction (the “Effective Date of Reduction”)
and (ii) that no notice of default is outstanding on the Effective Date of
Reduction (i.e., notice has been given but the default has not been cured and
the cure period has not expired) provided however that if a notice of default is
outstanding as of the Effective Date of Reduction, such reduction shall merely
be deferred until the date such default is cured (as opposed to such reduction
being forfeited), Landlord shall refund to Tenant such portion of the Security
Deposit which it is then holding so as to cause the total Security Deposit to be
reduced as of the Effective Date of Reduction to the amount shown in the
following schedule:

 

Effective Date of Reduction

   New Reduced Amount of
Security Deposit  

September 1, 2018

   $ 596,134.00   

September 1, 2019

   $ 298,067.00   

Notwithstanding the foregoing, if Landlord has validly given a notice of
monetary default to Tenant within the twelve (12) month period immediately
preceding any Effective Date of Reduction (including any postponed Effective
Date of Reduction), then such Effective Date of Reduction shall be postponed
until the first day of the calendar month following the one year anniversary of
the date on which Tenant cures such monetary default. If Tenant is in Default of
its covenants and obligations under the Lease as of such Effective Date of
Reduction, then there shall be no further reduction of the Security Deposit. If
Tenant is entitled to a reduction in the Security Deposit, Tenant shall have the
right to provide Landlord with written notice requesting that the Security
Deposit be reduced as provided above (the “Reduction Notice”). Landlord shall
refund the applicable portion of the Security Deposit to Tenant within
forty-five (45) days after the later to occur of (i) Landlord’s receipt of the
Reduction Notice or (ii) the applicable Effective Date of Reduction.

In no event shall the Security Deposit ever be less than Two Hundred
Ninety-Eight Thousand Sixty-Seven and 00/100 Dollars ($298,067.00). The balance
of the Security Deposit, (i.e., $298,067.00) shall continue to be held by
Landlord throughout the Term of the Lease, as it may be extended.

 

7. Building Services.

7.01 Landlord shall furnish Tenant with the following services: (a) water and
sewer service; (b) heat and air conditioning in season during Building Service
Hours, and at all others times upon demand of Tenant, sufficient to maintain the
entire Premises within a range of 72-74 degrees Fahrenheit when outdoor
conditions are 91 degrees or lower Fahrenheit drybulb and

 

8



--------------------------------------------------------------------------------

73 degrees or lower Fahrenheit wetbulb, and sufficient to minimum room
temperature of 72 degrees Fahrenheit when outdoor conditions are 6 degrees or
higher Fahrenheit drybulb. If Tenant uses HVAC service to the Premises at times
other than Building Service Hours, Tenant shall pay Landlord, as additional
rent, an hourly fee in an amount reasonably determined by Landlord to compensate
Landlord for any additional maintenance, repairs, or wear and tear to the HVAC
system serving the Premises caused by such after-hour usage. Such hourly fee
shall initially be $40.00 per hour, which amount shall be increased annually by
the annual percentage increase in the Consumer Price Index for all Urban
Consumers (CPI-U) specified for All Items (1982-84=100) for
Boston-Brockton-Nashua, MA-NH-ME-CT and issued by the Bureau Labor Statistics of
the United States Department of Labor. Tenant shall have the right to control
overtime HVAC usage, and Landlord and Tenant shall cooperate in good faith to
establish a mechanism by which Tenant’s overtime HVAC usage can be ascertained
and recorded (and, at a minimum, Tenant shall maintain accurate records showing
all of Tenant’s overtime HVAC usage and shall provide copies of same to Landlord
semi-annually); (c) janitorial service on Business Days in accordance with the
specifications set forth in Exhibit J attached hereto; (d) elevator service;
(e) electricity in accordance with the terms and conditions in Section 7.02; and
(f) snow and ice removal from the streets and sidewalks serving and/or adjacent
to the Property to the extent the same is not provided by the City of Boston,
and (g) such other services as Landlord reasonably determines are necessary or
appropriate for the Property. Access to the Building for Tenant and its
employees shall be available twenty-four (24) hours per day, seven (7) days per
week, subject to the terms of this Lease. On or before the Commencement Date,
Landlord shall install at its expense an electronic card access security system
at the main entrance to the Premises to allow Tenant and its authorized
employees access to the Building during non-Building Service Hours. After the
installation thereof, Tenant shall have the sole responsibility for operating,
maintaining, repairing, and, as necessary, replacing such card access system.
Except for the installation of such card access system, Landlord shall have no
responsibility for providing any security service with respect to the Property.

7.02(a) Electricity of not less than ten (10) watts per rentable square foot of
the Premises (for lights, plugs, and HVAC service) shall be provided to the
Premises by Landlord. Landlord represents that the Premises are separately
metered for electrical service. From and after delivery of possession of the
Premises to Tenant, Tenant shall, as additional rent, pay Landlord the actual
amount paid by Landlord for all electric service to the Premises, including,
without limitation, electricity used for the operation of the heating,
ventilating, and air-conditioning system serving the Premises. Such additional
rent shall be payable within thirty (30) days after delivery to Tenant of
Landlord’s invoice therefor, which invoice shall be accompanied by copies of the
invoice(s) from the utility provider evidencing such cost.

Without the consent of Landlord, Tenant’s use of electrical service shall not
exceed the capacity of the electrical distribution systems and equipment serving
the Building, which Landlord represents to be ten (10) watts per rentable square
foot of the Premises (for lights, plugs, and HVAC service).

(b) Gas service to the Premises, including, without limitation, gas used for the
operation of the heating, ventilating, and air-conditioning system serving the
Premises shall be provided by Landlord. Landlord represents that the Premises
are separately metered for gas service. From and after delivery of possession of
the Premises to Tenant, Tenant shall, as

 

9



--------------------------------------------------------------------------------

additional rent, pay Landlord the actual amount paid by Landlord for gas service
to the Premises. Such additional rent shall be payable within thirty (30) days
after delivery to Tenant of Landlord’s invoice therefor, which invoice shall be
accompanied by copies of the invoice(s) from the utility provider evidencing
such cost.

7.03 Provided Landlord, diligently after becoming aware of same, pursues the
cure of any condition causing an interruption, diminishment or termination of
service, Landlord’s failure to furnish, or any interruption, diminishment or
termination of services due to the application of Laws, the failure of any
equipment, the performance of repairs, improvements or alterations, utility
interruptions or the occurrence of an event of Force Majeure (defined in
Section 26.03) shall not render Landlord liable to Tenant, constitute a
constructive eviction of Tenant, give rise to an abatement of Rent, nor relieve
Tenant from the obligation to fulfill any covenant or agreement, except as
expressly provided herein. Notwithstanding the foregoing, in the event Landlord
is unable to furnish any utility or services required under this Lease such that
the Premises or any portion thereof become untenantable or Tenant is denied a
reasonable means of access to the Premises and in either such case Tenant ceases
to occupy the Premises (or the affected portion thereof), and such condition
continues for a period of more than five (5) days after Tenant gives Landlord
notice thereof, the Base Rent and Additional Rent due hereunder shall abate in
proportion to the portion of the Premises affected thereby commencing on the
sixth (6th) day until such inability or failure is resolved. Except in the case
of emergency, Landlord shall not intentionally interrupt any services to the
Premises during Building Service Hours, and Landlord shall provide not less than
48 hours advance notice of any scheduled interruption of any services to the
Premises.

 

8. Leasehold Improvements.

All improvements in and to the Premises excluding Tenant’s Property (as that
term is defined in Section 14 below), including the Initial Improvements and any
Alterations (collectively, “Leasehold Improvements”) shall remain upon the
Premises at the end of the Term without compensation to Tenant. Landlord,
however, by written notice to Tenant given concurrently with Landlord’s approval
of the applicable Leasehold Improvements to the extent such approval is required
hereunder (and otherwise within thirty (30) days after Tenant’s request for such
determination with respect to any work for which Landlord’s approval is not
required hereunder), may require Tenant, at its expense, to remove any Initial
Improvements or Alterations, other than Cable (defined below), that, in
Landlord’s reasonable judgment, are of a nature that would require removal and
repair costs that are materially in excess of the removal and repair costs
associated with standard office improvements (collectively referred to as
“Required Removables”). Required Removables shall include, without limitation,
internal stairways, raised floors, personal restrooms and showers, vaults,
rolling file systems and structural alterations and modifications. The
designated Required Removables shall be removed by Tenant before the Termination
Date. Tenant shall repair damage caused by the installation or removal of
Required Removables. If Tenant fails to perform its obligations in a timely
manner, Landlord may perform such work at Tenant’s expense. Tenant, at the time
it requests approval for a proposed Alteration, may request in writing that
Landlord advise Tenant whether the Alteration or any portion of the Alteration
is a Required Removable. Within ten (10) days after receipt of Tenant’s written
request accompanied by plans and specifications of the proposed Alterations at
issue, Landlord shall advise Tenant in writing as to which portions of the

 

10



--------------------------------------------------------------------------------

Alteration are Required Removables. However, it is agreed that Required
Removables shall not include any usual office improvements such as gypsum board,
partitions Building standard, ceiling grids and tiles, fluorescent lighting
panels, Building standard doors and non-glued down carpeting.

 

9. Repairs and Alterations.

9.01 Tenant shall, at its sole cost and expense, perform all maintenance and
repairs to the Premises (in clarification of the foregoing, in no event shall
Tenant be responsible for performing any maintenance or repair to the exterior
of the Building except in connection with any signage or other equipment
installed on the roof or exterior of the Building by or for the benefit of
Tenant) that are not Landlord’s express responsibility under this Lease, and
keep the Premises in good condition and repair, reasonable wear and tear and
damage by casualty (subject to the terms of Article 16) excepted, provided that,
subject to the provisions of Article 15, Tenant shall not be responsible for
repairs to the Premises to the extent that any damage is caused by the
negligence of Landlord or Landlord’s employees, agents or contractors or by any
failure of Landlord to perform its obligations hereunder. Tenant’s repair and
maintenance obligations include, without limitation, repairs to: (a) floor
covering; (b) interior partitions; (c) doors; (d) the interior side of demising
walls; (e) electronic, phone and data cabling and related equipment that is
installed by or for the exclusive benefit of Tenant (collectively, “Cable”);
(f) supplemental air conditioning units, kitchens, including hot water heaters,
plumbing, and similar facilities exclusively serving Tenant; and
(g) Alterations. Subject to Section 15, Tenant shall reimburse Landlord for the
cost of repairing damage to the Building caused by the negligent or willful acts
of Tenant, Tenant Related Parties and their respective contractors and vendors.
If Tenant fails to make any repairs to the Premises for more than thirty
(30) days after notice from Landlord (although notice shall not be required in
an emergency immediately threatening life or property), Landlord may make the
repairs, and Tenant shall pay the reasonable cost of the repairs, together with
an administrative charge in an amount equal to five percent (5%) of the cost of
the repairs.

9.02 Landlord shall keep and maintain in good repair and working order and
perform maintenance upon the: (a) the Base Building; (b) mechanical (including
HVAC), electrical, plumbing and fire/life safety systems serving the Building in
general; (c) Common Areas; (d) exterior windows of the Building; and
(e) elevators serving the Building. Landlord shall promptly make repairs for
which Landlord is responsible. In addition to the foregoing, Landlord shall
(i) perform all of its obligations under that certain Declaration of Covenants,
Restrictions, Development Standards and Easements dated January 6, 2009 between
Landlord and other parties and recorded with the Suffolk County Registry of
Deeds in Book 44571, Page 100 (the “Street Agreement”), and (ii) use
commercially reasonable efforts to enforce for the benefit of Tenant the
obligations of the other parties to, and the association responsible for the
implementation of, the Street Agreement, with respect to the Common Areas,
Infrastructure and Streetscape Improvements (as such terms are defined in the
Street Agreement).

9.03 Tenant shall not make alterations, repairs, additions or improvements or
install any Cable (collectively referred to as “Alterations”) without first
obtaining the written consent of Landlord in each instance, which consent shall
not be unreasonably withheld, conditioned, or delayed. Landlord agrees to
respond to a request for consent within ten (10) business days after receipt of
Tenant’s plans and specifications for such Alterations. Landlord’s consent is
solely for

 

11



--------------------------------------------------------------------------------

the benefit of Landlord, and neither Tenant nor any third party shall have the
right to rely on Landlord’s consent, or its approval of Tenant’s plans, for any
purpose whatsoever. However, Landlord’s consent shall not be required for any
Alteration that satisfies all of the following criteria (a “Cosmetic
Alteration”): (a) is of a cosmetic nature such as painting, wallpapering,
hanging pictures and installing carpeting; (b) will not adversely affect the
Base Building; and (c) the cost of such work does not exceed $50,000.00 in each
instance. Cosmetic Alterations shall be subject to all the other provisions of
this Section 9.03. Prior to starting work, Tenant shall furnish Landlord with
plans and specifications; names of contractors reasonably acceptable to Landlord
(provided that Landlord may designate specific contractors with respect to Base
Building provided the same will perform on competitive rates and terms);
required permits and approvals; evidence of contractor’s and subcontractor’s
insurance in amounts reasonably required by Landlord and naming Landlord as an
additional insured. Changes to the plans and specifications must also be
submitted to Landlord for its approval. Alterations shall be constructed in a
good and workmanlike manner using materials of a quality reasonably approved by
Landlord. Tenant shall reimburse Landlord for any reasonable sums paid by
Landlord for third party examination of Tenant’s plans (in both paper and CAD
file formats) for non-Cosmetic Alterations; provided that no reimbursement shall
be required in connection with the examination of the plans for the Initial
Improvements. In addition, Tenant shall pay Landlord a fee for Landlord’s
oversight and coordination of any Alterations other than Cosmetic Alterations
equal to five percent (5%) of the cost of the Alterations; provided that no fee
shall be required in connection with the Initial Improvements. Upon completion,
Tenant shall furnish “as-built” plans (in both paper and CAD file formats) for
all Alterations other than Cosmetic Alterations, completion affidavits and full
and final waivers of lien. Landlord’s approval of an Alteration shall not be
deemed a representation by Landlord that the Alteration complies with Law.

 

10. Entry by Landlord.

Landlord may enter the Premises to inspect, show or clean the Premises or to
perform or facilitate the performance of repairs, alterations or additions to
the Premises or any portion of the Building and for no other purpose without the
consent of Tenant, which consent shall not be unreasonably withheld,
conditioned, or delayed. Notwithstanding the foregoing, Landlord agrees that it
will not show the Premises to prospective tenants except during the last
eighteen (18) months of the Term. Except in emergencies or to provide Building
services, Landlord shall provide Tenant with reasonable prior verbal notice of
entry and shall use reasonable efforts to minimize any interference with
Tenant’s use of the Premises. If reasonably necessary, Landlord may temporarily
close all or a portion of the Premises to perform repairs. However, except in
emergencies, Landlord will not close the Premises if the repairs can reasonably
be completed on weekends and after Building Service Hours. Entry by Landlord
shall not constitute a constructive eviction or entitle Tenant to an abatement
or reduction of Rent. Landlord will not permit access to the Premises by
competitors of Zipcar, Inc. identified by written notice to Landlord from Tenant
from time to time. Tenant reserves the right to designate portions of the
Premises that may be accessed by Landlord only in the presence of a
representative of Tenant except in case of emergency, and Tenant agrees to make
a representative available for such purpose upon reasonable advance notice from
Landlord.

 

12



--------------------------------------------------------------------------------

11. Assignment and Subletting.

11.01 Except in connection with a Permitted Transfer (defined in Section 11.04),
Tenant shall not assign, sublease, transfer or encumber any interest in this
Lease or allow any third party to use any portion of the Premises (collectively
or individually, a “Transfer”) without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed if
Landlord does not exercise its recapture rights under Section 11.02. In
connection with any request for approval of a Transfer, Tenant shall provide
Landlord with financial statements for the proposed transferee (except that
financial statements shall not be required in connection with a proposed
sublease of less than thirty-three percent (33%) of the rentable area of the
Premises, in the aggregate with all other then-extant subleases), a fully
executed copy of the proposed assignment, sublease or other Transfer
documentation and such other information as Landlord may reasonably request
within ten (10) days of Landlord’s receipt of Tenant’s request for consent.
Within fifteen (15) Business Days after receipt of the required information and
documentation, Landlord shall, at its election, either: (a) consent to the
Transfer by execution of a consent agreement in a form reasonably designated by
Landlord; (b) reasonably refuse to consent to the Transfer in writing. Without
limitation, it will not be unreasonable for Landlord to withhold consent to a
proposed Transfer to (i) any prospective occupant of the complex of buildings
owned by Landlord of which the Building is a part (the “Complex”) to whom
Landlord has offered space in the Complex within the two (2) month period
immediately previous to the Tenant’s request for consent to the proposed
Transfer or (ii) any other occupant of the Complex if either Landlord has
available space in the Complex comparable to the space being offered by Tenant
or the occupancy by such other occupant of the space being offered by Tenant
will directly cause a vacancy in the premises which such other occupant
currently occupies in the Complex. Tenant shall pay Landlord a review fee of
$1,500.00 for Landlord’s review of any Permitted Transfer or requested Transfer.
Any attempted Transfer in violation of this Section is voidable by Landlord. In
no event shall any Transfer, including a Permitted Transfer, release or relieve
Tenant from any obligation under this Lease.

11.02 If Tenant intends to market the Premises for an assignment of this Lease
or subletting of more than fifty percent (50%) of the Rentable Area of the
Premises (other than in connection with a Permitted Transfer), Tenant shall
notify Landlord thereof (“Transfer Notice”), and Landlord shall have forty-five
(45) days after receipt of the Transfer Notice to notify Tenant that Landlord
elects to recapture the portion of the Premises that Tenant is proposing to
Transfer. If Landlord exercises its right to recapture, this Lease shall
automatically be amended (or terminated if the entire Premises is being assigned
or sublet) to delete the applicable portion of the Premises effective on the
proposed effective date of the Transfer and Tenant’s Base Rent and Pro Rata
Share shall be appropriately adjusted. To the extent the recapture relates to
less than the entire Premises, Landlord shall be responsible for separately
demising the recapture portion from the remaining Premises, creating appropriate
Common Areas (including a common lobby area in the first floor of the Building
where Tenant will have signage typical of a tenant for the size of Tenant at
such time), separately metering all utilities and making other adjustments to
reflect the multi-tenant nature of the Building.

If Landlord does not elect to recapture the Premises or such portion thereof
within such forty-five day period, then Tenant shall have the right, subject to
the other provisions of this Article 11 to enter into a Transfer with respect to
the Premises or such portion for a period of one

 

13



--------------------------------------------------------------------------------

hundred eighty (180) days after the expiration of such forty-five-day-period or
such earlier date on which Landlord notifies Tenant that Landlord declines to
recapture. If Tenant fails to enter into a Transfer within such one hundred
eighty day-period, then, before entering into any subsequent Transfer, Tenant
shall again give Landlord the right to recapture the Premises, or the portion
thereof proposed to be sublet, pursuant to this Section 11.02.

11.03 Tenant shall pay Landlord fifty percent (50%) of all rent and other
consideration which Tenant receives as a result of a Transfer (other than a
Permitted Transfer) that is in excess of the Rent payable to Landlord for the
portion of the Premises and Term covered by the Transfer, after first deducting
therefrom all reasonable, out of pocket expenses incurred by Tenant in order to
effect such Transfer, including, without limitation, attorneys’ fees,
construction costs, tenant improvement allowances, marketing costs, brokerage
fees, and any free rent. Tenant shall pay Landlord for Landlord’s share of the
excess within thirty (30) days after Tenant’s receipt of the excess. If Tenant
is in Default, Landlord may require that all sublease payments be made directly
to Landlord, in which case Tenant shall receive a credit against Rent in the
amount of Tenant’s share of payments received by Landlord.

11.04 Tenant may assign this Lease to a successor to Tenant by purchase, merger,
consolidation or reorganization (an “Ownership Change”) or assign this Lease or
sublet all or a portion of the Premises to an Affiliate without the consent of
Landlord, provided that all of the following conditions are satisfied (a
“Permitted Transfer”): (a) Tenant is not in Default; (b) in the event of an
Ownership Change, Tenant’s successor shall own substantially all of the assets
of Tenant and will have a net worth immediately after the Ownership Change which
is at least equal to Tenant’s net worth as of the day prior to the proposed
Ownership Change; (c) the Permitted Use does not allow the Premises to be used
for retail purposes; and (d) Tenant shall give Landlord written notice at least
fifteen (15) Business Days prior to the effective date of the Permitted Transfer
to the extent permitted by applicable law and otherwise immediately after the
Permitted Transfer. Landlord shall not disclose the existence of a Permitted
Transfer to any other person or entity until the same is publicly announced by
Tenant or otherwise becomes public knowledge. Tenant’s notice to Landlord shall
include information and documentation evidencing the Permitted Transfer and
showing that each of the above conditions has been satisfied. If requested by
Landlord, Tenant’s successor shall sign a commercially reasonable form of
assumption agreement. “Affiliate” shall mean an entity controlled by,
controlling or under common control with Tenant (for such period of time as such
entity continues to be controlled by, controlling or under common control with
Tenant, it being agreed that the subsequent sale or transfer of stock resulting
in a change in voting control, or any other transaction(s) having the overall
effect that such entity ceases to be controlled by, controlling or under common
control with Tenant, shall be treated as if such sale or transfer or
transaction(s) were, for all purposes, an assignment of this Lease governed by
the provisions of this Article 11).

 

12. Liens.

Tenant shall not permit mechanics’ or other liens to be placed upon the
Property, Premises or Tenant’s leasehold interest in connection with any work or
service done or purportedly done by or for the benefit of Tenant or its
transferees (it being agreed that the filing of a Notice of Contract shall not
be deemed to constitute a lien unless a Statement of Account is filed thereafter
with respect thereto). Tenant shall give Landlord notice at least fifteen
(15) days

 

14



--------------------------------------------------------------------------------

prior to the commencement of any work in the Premises to afford Landlord the
opportunity, where applicable, to post and record notices of non-responsibility.
Tenant, within ten (10) days of notice from Landlord, shall fully discharge any
lien by settlement, by bonding or by insuring over the lien in the manner
prescribed by the applicable lien Law. If Tenant fails to do so, Landlord may
bond, insure over or otherwise discharge the lien. Tenant shall reimburse
Landlord for any amount paid by Landlord, including, without limitation,
reasonable attorneys’ fees, plus an administrative fee equal to five percent
(5%) of the amount otherwise paid by Landlord. Landlord shall have the right to
require Tenant to post a performance or payment bond in connection with any work
or service done or purportedly done by or for the benefit of Tenant to the
extent the same is reasonably expected to cost in excess of $250,000 but no bond
shall be required by Landlord with respect to the Initial Alterations if the
general contractor is Structuretone or JDL Construction. Tenant acknowledges and
agrees that all such work or service is being performed for the sole benefit of
Tenant and not for the benefit of Landlord.

 

13. Indemnity and Waiver of Claims.

Tenant hereby waives all claims against and releases Landlord and its trustees,
members, principals, beneficiaries, partners, officers, directors, employees,
Mortgagees (defined in Article 23) and agents (the “Landlord Related Parties”)
from all claims for any damage to property or business loss in any manner
related to (a) Force Majeure, (b) acts of third parties other than any agent or
contractor of Landlord, (c) the bursting or leaking of any tank, water closet,
drain or other pipe, unless due to or arising out of the negligence or willful
misconduct of the Landlord or any of Landlord’s contractors, employees, or
agents, (d) the inadequacy or failure of any security services, personnel or
equipment, unless due to or arising out of the negligence or willful misconduct
of the Landlord or any of Landlord’s contractors, employees, or agents, or
(e) any matter not within the reasonable control of Landlord. In addition to the
foregoing Tenant agrees that Landlord shall have no responsibility or liability
whatsoever for any loss or damage, however caused, to furnishings, fixtures,
equipment, or other personal property of Tenant or of any persons claiming by,
through, or under Tenant except to the extent caused by the negligence or
willful misconduct of Landlord or any of Landlord’s contractors, employees, or
agents but subject to Section 15 below. Except to the extent caused by the
negligence or willful misconduct of Landlord or any of Landlord’s contractors,
employees, or agents, Tenant shall indemnify, defend and hold Landlord and
Landlord Related Parties harmless against and from all liabilities, obligations,
damages, penalties, claims, actions, costs, charges and expenses, including,
without limitation, reasonable attorneys’ fees and other professional fees (if
and to the extent permitted by Law) (collectively referred to as “Losses”),
which may be imposed upon, incurred by or asserted against Landlord or any of
the Landlord Related Parties by any third party and arising out of or in
connection with (i) any damage or injury occurring in the Premises or (ii) any
negligence or willful misconduct (including violations of Law) of Tenant, the
Tenant Related Parties or any of Tenant’s transferees, contractors, licensees,
employees or agents. Except to the extent caused by the negligence or willful
misconduct of Tenant or any Tenant Related Parties or any of Tenant’s
transferees, contractors, licensees, employees or agents, Landlord shall
indemnify, defend and hold Tenant, its trustees, members, principals,
beneficiaries, partners, officers, directors, and employees (“Tenant Related
Parties”) harmless against and from all Losses which may be imposed upon,
incurred by or asserted against Tenant or any of the Tenant Related Parties by
any third party and arising out of or in connection with the negligence or
willful misconduct (including violations of Law) of Landlord or any of
Landlord’s contractors, employees or agents.

 

15



--------------------------------------------------------------------------------

14. Insurance.

(a) Tenant’s Insurance. Tenant shall obtain, and shall keep in full force and
effect, the following insurance, with insurers that are authorized to do
business in the Commonwealth of Massachusetts and are rated at least A (Class X)
in Best’s Key Rating Guide:

(i) Commercial General Liability Insurance, which shall include premises
liability, contractual liability covering Tenant’s indemnity obligations under
Section 13 of this Lease (to the extent covered as an Insured Contract in a
standard ISO GCL Policy), all risk legal liability, personal & advertising
injury and products/completed operations coverage. Policy shall insure against
claims for bodily injury, personal injury, death or property damage occurring
on, in or about the Premises with limits of not less than $1,000,000.00 per
occurrence and $2,000,000.00 in the aggregate.

(ii) Special Form (“All Risk”) Property, insuring all equipment, trade fixtures,
inventory, fixtures and personal property (“Tenant’s Property”) and any
Alterations or other Leasehold Improvements which are the responsibility of
Tenant, located on or in the Premises with an agreed amount endorsement and
equal to the full replacement cost value of such property.

(iii) Workers’ Compensation Insurance as required by applicable laws of the
State in which the Premises is located, including Employers’ Liability Insurance
with limits of not less than: (x) $500,000 per accident; (y) $500,000 disease,
policy limit; and (z) $500,000 disease, each employee.

(iv) Excess or Umbrella Liability Insurance with limits of not less than Four
Million Dollars ($4,000,000.00) per occurrence and in the aggregate providing
coverage excess and follow-form of the primary general and employer’s liability
insurances required hereinto.

(v) Such other insurance as Landlord reasonably deems necessary and prudent or
as may be required by any Mortgagee (defined below).

(vi) In addition to the above aforementioned insurances, and during any such
time as any alterations or work is being performed at the Premises (except that
work being performed by the Landlord or on behalf of Landlord) Tenant, at its
sole cost and expense, shall carry, or shall cause to be carried and shall
deliver to Landlord at least ten (10) days prior to commencement of any such
alteration or work, evidence of insurance with respects to (a) workers
compensation insurance covering all persons employed in connection with the
proposed alteration or work in statutory

 

16



--------------------------------------------------------------------------------

limits, (b) general/excess liability insurance, in an amount commensurate with
the work to be performed but not less than Three Million Dollars ($3,000,000)
per occurrence and in the aggregate, for ongoing and completed operations
insuring against bodily injury and property damage and naming all additional
insured parties as outlined below and required of Tenant and shall include a
waiver of subrogation in favor of such parties, (c) builders risk insurance, to
the extent such alterations or work may require, on a completed value form
including permission to occupy, covering all physical loss or damages, in an
amount and kind reasonable satisfactory to Landlord, and (d) such other
insurance, in such amounts, as Landlord deems reasonably necessary to protect
Landlord’s interest in the Premises from any act or omission of Tenant’s
contactors or subcontractors.

(b) Policy Requirements. The policies of insurance required to be maintained by
Tenant pursuant to this Section 14 must be reasonably satisfactory to Landlord
and must be written as primary policy coverage and not contributing with, or in
excess of, any coverage carried by Landlord. All policies must name Tenant as
the named insured party and (except for worker’s compensation and property
insurance) all policies shall name as additional insureds for on-going and
completed operations, Landlord, Crosspoint Associates, Inc., the Mortgagee under
any Mortgage (as those terms are defined below), and Landlord’s managing agent,
if any. In addition Tenant agrees and shall provide thirty (30) days’ prior
written notice of suspension, cancellation, termination, or non-renewal of
coverage to Landlord. Tenant shall not self-insure for any insurance coverage
required to be carried by Tenant under this Lease. The deductible for any
insurance policy required hereunder must not exceed $100,000.00. Tenant shall
have the right to provide the insurance coverage required under this Lease
through a blanket policy, provided such blanket policy expressly affords
coverage to the Premises and to Landlord as required by this Lease.

(c) Certificates of Insurance. Prior to the Commencement Date, Tenant shall
deliver to Landlord certificates of insurance evidencing all insurance Tenant is
obligated to carry under this Lease, together with a copy of the endorsement(s),
specifically but not limited to Waiver of Rights to Recover From Others,
Additional Insureds (on-going and completed operations) and Contractual
Liability endorsements. Within ten (10) days prior to the expiration of any such
insurance, Tenant shall deliver to Landlord certificates of insurance evidencing
the renewal of such insurance. Tenant’s certificates of insurance must be on:
(i) Acord Form 27 with respect to property insurance; and (ii) Acord Form 25-S
with respect to liability insurance or, in each case, on successor forms
approved by Landlord, and in any event state Landlord as the certificate holder.

(d) No Separate Insurance. Tenant shall not obtain or carry separate insurance
concurrent in form or contributing in the event of loss with that required by
Section 14(a) unless Landlord and Tenant are named as insureds therein.

(e) Tenant’s Failure to Maintain Insurance. If Tenant fails to maintain the
insurance required by this Lease, which failure continues for more than two
(2) business days after notice to Tenant thereof. Landlord may, but shall not be
obligated to, obtain, and pay the premiums for, such insurance. Upon demand,
Tenant shall pay to Landlord all amounts paid by Landlord pursuant to this
Section 14(e).

 

17



--------------------------------------------------------------------------------

(f) Landlord’s Insurance. Landlord, shall at all times during the Term of this
Lease procure and keep in force (i) commercial general liability insurance,
which includes contractual liability coverage for Landlord’s indemnity
obligations set forth in Section 13 above at limits no less than $2,000,000 per
occurrence and $4,000,000 annual aggregate and, (ii) Special Form “All Risk”
property insurance covering the full replacement cost of the Building with no
coinsurance limitation and including all coverages and perils as required by
Landlord’s mortgagee, including, without limitation, earthquake and flood
insurance.

 

15. Subrogation.

Landlord and Tenant agree to have all property insurance policies which are
required to be carried by either of them hereunder endorsed to provide that the
insurer waives all rights of subrogation which such insurer might have against
the other party and Landlord’s mortgagee, if any. By this clause, the parties
intend and hereby agree that the risk of loss or damage to property shall be
borne by the parties’ insurance carriers. It is hereby agreed that Landlord and
Tenant shall look solely to, and seek recovery from, only their respective
insurance carriers in the event a loss is sustained for which Property Insurance
is carried or is required to be carried under this Lease. Without limiting any
release or waiver of liability or recovery contained in any other Section of
this Lease but rather in confirmation and furtherance thereof, Landlord waives
all claims for recovery from Tenant, and Tenant waives all claims for recovery
from Landlord, and their respective agents, partners and employees, for any loss
or damage to any of its property insured under the insurance policies required
hereunder including but not limited to any business interruption, loss of income
or special, indirect or consequential damages. The provisions of this Section 15
will survive the expiration or earlier termination of this Lease.

 

16. Casualty Damage.

16.01 If all or any portion of the Premises or Building becomes untenantable by
fire or other casualty to the Premises (collectively a “Casualty”), Landlord,
with reasonable promptness (not to exceed forty-five (45) days after the
Casualty), shall cause a general contractor selected by Landlord to provide
Landlord and Tenant with a good faith written estimate of the amount of time
required using standard working methods to Substantially Complete the repair and
restoration of the Premises and the Building (“Completion Estimate”). If the
Completion Estimate indicates that the Premises or Building cannot be restored
within two hundred ten (210) days from the date of the Casualty, then either
party shall have the right to terminate this Lease upon written notice to the
other within ten (10) days after receipt of the Completion Estimate. In
addition, Landlord, by notice to Tenant within ninety (90) days after the date
of the Casualty, shall have the right to terminate this Lease if: (1) the
Premises have been materially damaged (i.e., damaged such that the restoration
thereof will, in the ordinary course, require more than sixty (60) days to
complete after the commencement of such work) and there is less than seventeen
(17) months of the Term remaining on the date of the Casualty; (2) any Mortgagee
requires that the insurance proceeds be applied to the payment of the mortgage
debt; or (3) a material uninsured loss to the Building occurs provided Landlord
maintained the Property insurance required under Section 14(f)(ii).

 

18



--------------------------------------------------------------------------------

16.02 If this Lease is not terminated, Landlord shall promptly and diligently,
subject to reasonable delays for insurance adjustment or other matters beyond
Landlord’s reasonable control, restore the Premises and the Building. Such
restoration shall be to substantially the same condition that existed prior to
the Casualty, except for modifications required by Law. Upon notice from
Landlord, Tenant shall assign to Landlord (or to any party designated by
Landlord) all property insurance proceeds payable to Tenant under Tenant’s
Insurance with respect to any Leasehold Improvements performed by or for the
benefit of Tenant; provided if the estimated cost to repair such Leasehold
Improvements exceeds the amount of insurance proceeds received by Landlord from
Tenant’s insurance carrier, the excess cost of such repairs shall be paid by
Tenant to Landlord prior to Landlord’s commencement of repairs. Landlord shall
not be liable for any inconvenience to Tenant, or injury to Tenant’s business
resulting in any way from the Casualty or the repair thereof. Provided that
Tenant is not in Default, during any period of time that all or a material
portion of the Premises is rendered untenantable as a result of a Casualty, the
Rent shall abate for the portion of the Premises that is untenantable and not
used by Tenant. In the event Landlord has not Substantially Completed the
restoration of the Building or the Premises by the later of (i) two hundred and
ten (210) days from the Casualty, or (ii) the period set forth in the Completion
Estimate, then Tenant may elect to terminate this Lease by giving Landlord
notice of such election at any time after the expiration of the applicable
period and before Landlord has Substantially Completed such restoration. If
Tenant so elects, then this Lease shall terminate on the date that is thirty
(30) days after delivery of Tenant’s termination notice with the same force and
effect as if such date were the Termination Date unless, on or before the
expiration of such thirty-day period, Landlord has Substantially Completed such
restoration, in which event Tenant’s termination election shall automatically
become void.

 

17. Condemnation.

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). The terminating party
shall provide written notice of termination to the other party within forty-five
(45) days after it first receives notice of the Taking. The termination shall be
effective on the date the physical taking occurs. If this Lease is not
terminated, Base Rent and Tenant’s Pro Rata Share shall be appropriately
adjusted to account for any reduction in the square footage of the Building or
Premises. All compensation awarded for a Taking shall be the property of
Landlord. The right to receive compensation or proceeds is expressly waived by
Tenant, however, Tenant may file a separate claim for Tenant’s Property and
Tenant’s reasonable relocation expenses, provided the filing of the claim does
not diminish the amount of Landlord’s award. If only a part of the Premises is
subject to a Taking and this Lease is not terminated, Landlord, with reasonable
diligence, will restore the remaining portion of the Premises as nearly as
practicable to the condition immediately prior to the Taking.

 

18. Events of Default.

Each of the following occurrences shall be a “Default”: (a) Tenant’s failure to
pay any portion of Rent when due, if the failure continues for ten (10) days
after written notice to Tenant (“Monetary Default”); (b) Tenant’s failure (other
than a Monetary Default) to comply with any term, provision, condition or
covenant of this Lease, if the failure is not cured within thirty (30) days
after written notice to Tenant provided, however, if Tenant’s failure to comply
cannot

 

19



--------------------------------------------------------------------------------

reasonably be cured within thirty (30) days, Tenant shall be allowed additional
time (not to exceed an additional thirty (30) days) as is reasonably necessary
to cure the failure so long as Tenant begins the cure within ten (10) days after
such notice to Tenant and diligently pursues the cure to completion; (c) Tenant
or any Guarantor becomes insolvent, makes a transfer in fraud of creditors,
makes an assignment for the benefit of creditors, admits in writing its
inability to pay its debts when due or forfeits or loses its right to conduct
business; (d) the leasehold estate is taken by process or operation of Law. If
Landlord provides Tenant with notice of Tenant’s failure to comply with any
specific provision of this Lease on three (3) separate occasions during any
twelve-(12)-month period, Tenant’s subsequent violation of such provision shall,
at Landlord’s option, be an incurable Default by Tenant. All notices sent under
this Article shall be in satisfaction of, and not in addition to, notice
required by Law.

 

19. Remedies.

19.01 Upon Default, Landlord shall have the right to pursue any one or more of
the following remedies:

(a) Terminate this Lease, in which case Tenant shall immediately surrender the
Premises to Landlord. If Tenant fails to surrender the Premises, Landlord, in
compliance with Law, may enter upon and take possession of the Premises and
remove Tenant, Tenant’s Property and any party occupying the Premises. Tenant
shall pay Landlord, on demand, all past due Rent and other losses and damages
Landlord suffers as a result of Tenant’s Default, including, without limitation,
all Costs of Reletting (defined below) and any deficiency that may arise from
reletting or the failure to relet the Premises. “Costs of Reletting” shall
include all reasonable costs and expenses incurred by Landlord in reletting or
attempting to relet the Premises, including, without limitation, legal fees,
brokerage commissions and marketing expenses, the cost of alterations and the
value of other commercially reasonable concessions or allowances granted to a
new tenant.

(b) Terminate Tenant’s right to possession of the Premises and, in compliance
with Law, remove Tenant, Tenant’s Property and any parties occupying the
Premises. Landlord may (but, except as expressly provided below, shall not be
obligated to) relet all or any part of the Premises, without notice to Tenant,
for such period of time and on such terms and conditions (which may include
concessions, free rent and work allowances) as Landlord in its absolute
discretion shall determine. Landlord may collect and receive all rents and other
income from the reletting. Tenant shall pay Landlord on demand all past due
Rent, all Costs of Reletting and any deficiency arising from the reletting or
failure to relet the Premises. The re-entry or taking of possession of the
Premises shall not be construed as an election by Landlord to terminate this
Lease.

(c) Landlord shall use reasonable efforts to relet the Premises on such terms as
Landlord in its sole discretion may determine (including a term different from
the Term, rental concessions, and alterations to, and improvement of, the
Premises); however, Landlord shall not be obligated to relet the Premises before
leasing other portions of the Building. Landlord shall not be liable for, nor
shall Tenant’s obligations hereunder be diminished because of, Landlord’s
failure to relet the Premises or to collect rent due for such reletting.

 

20



--------------------------------------------------------------------------------

19.02 In lieu of calculating damages under Section 19.01, Landlord may elect to
receive as damages the sum of (a) all Rent accrued through the date of
termination of this Lease or Tenant’s right to possession, and (b) an amount
equal to (i) the total Rent that Tenant would have been required to pay for the
remainder of the Term discounted to present value using the then applicable
so-called Federal Discount Rate less (ii) the then fair market rental value of
the Premises for the remainder of the Term, discounted to present value as
aforesaid. If Tenant is in Default of any of its non-monetary obligations under
the Lease, Landlord shall have the right to perform such obligations. Tenant
shall reimburse Landlord for the cost of such performance upon demand together
with an administrative charge equal to ten percent (10%) of the cost of the work
performed by Landlord. The repossession or re-entering of all or any part of the
Premises shall not relieve Tenant of its liabilities and obligations under this
Lease. No right or remedy of Landlord shall be exclusive of any other right or
remedy. Each right and remedy shall be cumulative and in addition to any other
right and remedy now or subsequently available to Landlord at Law or in equity.

 

20. Limitation of Liability.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY
OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO LANDLORD’S
INTEREST IN THE PROPERTY (INCLUDING THE UNDISTRIBUTED RENTS AND PROCEEDS
THEREFROM) AND ANY INSURANCE PROCEEDS FOR THE RECOVERY OF ANY JUDGMENT OR AWARD
AGAINST LANDLORD OR ANY LANDLORD RELATED PARTY. NONE OF TENANT, LANDLORD NOR ANY
TENANT RELATED PARTY OR LANDLORD RELATED PARTY SHALL BE PERSONALLY LIABLE FOR
ANY JUDGMENT OR DEFICIENCY, AND IN NO EVENT SHALL LANDLORD OR ANY LANDLORD
RELATED PARTY BE LIABLE TO TENANT OR TENANT OR ANY TENANT RELATED PARTY BE
LIABLE TO LANDLORD FOR ANY LOST PROFIT, DAMAGE TO OR LOSS OF BUSINESS OR ANY
FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE EXCEPT AS PROVIDED IN SECTION
22 BELOW. BEFORE FILING SUIT FOR AN ALLEGED DEFAULT BY LANDLORD, TENANT SHALL
GIVE LANDLORD AND THE MORTGAGEE(S) WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES
(DEFINED IN ARTICLE 23 BELOW), NOTICE AND REASONABLE TIME TO CURE THE ALLEGED
DEFAULT. WITHOUT LIMITING THE FOREGOING, IN NO EVENT SHALL LANDLORD OR ANY
MORTGAGEES OR LANDLORD RELATED PARTIES EVER BE LIABLE FOR ANY CONSEQUENTIAL OR
INCIDENTAL DAMAGES OR ANY LOST PROFITS OF TENANT.

LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES
ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE, AND TENANTS OBLIGATION TO
PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE
PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, TENANT SHALL CONTINUE TO PAY THE RENT, WITHOUT
ABATEMENT, SETOFF OR DEDUCTION, NOTWITHSTANDING ANY BREACH BY LANDLORD OF ITS
DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.

 

21



--------------------------------------------------------------------------------

21. Intentionally Omitted.

 

22. Holding Over.

If Tenant fails to surrender all or any part of the Premises at the termination
of this Lease, occupancy of the Premises after termination shall be that of a
tenancy at sufferance. Tenant’s occupancy shall be subject to all the terms and
provisions of this Lease, and Tenant shall pay an amount (prorated for partial
months during the holdover) equal to one hundred fifty percent (150%) of the sum
of the Base Rent and Additional Rent for the first thirty (30) days of any such
holdover and thereafter two hundred percent (200%) of the sum of the Base Rent
and Additional Rent (and such payment of increased Additional Rent shall not be
subject to any annual reconciliation based upon actual expenses) due for the
period immediately preceding the holdover. No holdover by Tenant or payment by
Tenant after the termination of this Lease shall be construed to extend the Term
or prevent Landlord from immediate recovery of possession of the Premises by
summary proceedings or otherwise. If Landlord is unable to deliver possession of
the Premises to a new tenant or to perform improvements for a new tenant as a
result of Tenant’s holdover that continues for more than thirty (30) days,
Tenant shall be liable for all damages that Landlord suffers from the holdover.

 

23. Subordination to Mortgages; Estoppel Certificate.

Subject to Landlord’s delivery of an SNDA (defined below) for the benefit of
Tenant as provided below, Tenant accepts this Lease subject and subordinate to
the lien of any mortgage(s), deed(s) of trust, ground lease(s) or other lien(s)
now or subsequently arising upon the Premises, the Building or the Property, and
to the lien of renewals, modifications, refinancings and extensions thereof
(collectively referred to as a “Mortgage”). The party having the benefit of a
Mortgage shall be referred to as a “Mortgagee”. As an alternative, a Mortgagee
shall have the right at any time to subordinate its Mortgage to this Lease. Upon
request, Tenant, without charge, shall attorn to any successor to Landlord’s
interest in this Lease, provided, however, that the subordination of this Lease
to any mortgage or ground lease entered into after the date of this Lease shall
be upon the express condition that so long as Tenant is not in Default of the
Lease beyond applicable notice and cure periods, Tenant’s possession and
enjoyment of the Premises and Tenant’s rights under this Lease shall not be
disturbed or interfered with in the event of a foreclosure of such mortgage or
lease or the exercise of any rights thereunder. Landlord and Tenant shall each,
within fifteen (15) days after receipt of a written request from the other,
execute and deliver a commercially reasonable estoppel certificate to those
parties as are reasonably requested by the other (including a Mortgagee or
prospective purchaser). Without limitation, such estoppel certificate may
include a certification as to the status of this Lease, the existence of any
Defaults and the amount of Rent that is due and payable.

Notwithstanding the foregoing, Landlord will obtain a non-disturbance,
subordination and attornment agreement (an “SNDA”) from (i) Landlord’s current
Mortgagee on such Mortgagee’s current standard form of agreement, a copy of
which is attached hereto as Exhibit H, concurrently with the execution of this
Lease and as a condition to Tenant’s obligations hereunder, and (ii) any future
Mortgagee in a commercially reasonable form as a condition of Tenant’s
subordination as contained herein. Tenant will execute each such SNDA and return
the same to Landlord for execution by the Mortgagee within fifteen (15) days
after delivery thereof

 

22



--------------------------------------------------------------------------------

to Tenant. Landlord represents that (i) Yellow Brick Real Estate Capital I, LLC
holds the only Mortgage encumbering the Premises as of the date of this Lease
(the “Existing Mortgage”), (ii) no default exists or has been threatened by
Mortgagee under the Existing Mortgage, and (iii) the maturity date of the
Existing Mortgage is August 16, 2017.

 

24. Notice.

All demands, approvals, consents or notices (collectively referred to as a
“notice”) shall be in writing and delivered by hand or sent by registered or
certified mail with return receipt requested or sent by overnight or same day
courier service at the party’s respective Notice Address(es) set forth in
Article 1. Each notice shall be deemed to have been received on the earlier to
occur of actual delivery or the date on which delivery is refused, or, if Tenant
has vacated the Premises or any other Notice Address of Tenant without providing
a new Notice Address, three (3) days after notice is deposited in the U.S. mail
or with a courier service in the manner described above. Either party may, at
any time, change its Notice Address (other than to a post office box address) by
giving the other party written notice of the new address.

 

25. Surrender of Premises.

At the termination of this Lease or Tenant’s right of possession, Tenant shall
remove Tenant’s Property from the Premises, and quit and surrender the Premises
to Landlord, broom clean, and in good order, condition and repair, ordinary wear
and tear and damage by fire or other casualty, and damage caused by Landlord or
any Landlord Related Party excepted. If Tenant fails to remove any of Tenant’s
Property within two (2) days after termination of this Lease or Tenant’s right
to possession, Landlord, at Tenant’s sole cost and expense, shall be entitled
(but not obligated) to remove and store Tenant’s Property. Landlord shall not be
responsible for the value, preservation or safekeeping of Tenant’s Property.
Tenant shall pay Landlord, upon demand, the expenses and storage charges
incurred, plus an administrative fee in an amount equal to ten percent (10%) of
such expenses and charges. If Tenant fails to remove Tenant’s Property from the
Premises or storage, within thirty (30) days after notice, Landlord may deem all
or any part of Tenant’s Property to be abandoned and title to Tenant’s Property
shall vest in Landlord.

 

26. Miscellaneous.

26.01 This Lease shall be interpreted and enforced in accordance with the Laws
of the state or commonwealth in which the Building is located and Landlord and
Tenant hereby irrevocably consent to the jurisdiction and proper venue of such
state or commonwealth. If any term or provision of this Lease shall to any
extent be void or unenforceable, the remainder of this Lease shall not be
affected. If there is more than one Tenant or if Tenant is comprised of more
than one party or entity, the obligations imposed upon Tenant shall be joint and
several obligations of all the parties and entities, and requests or demands
from any one person or entity comprising Tenant shall be deemed to have been
made by all such persons or entities. Notices to any one person or entity shall
be deemed to have been given to all persons and entities. Each party represents
and warrants to the other that each individual executing this Lease on its
behalf is authorized to do so.

 

23



--------------------------------------------------------------------------------

26.02 If either party institutes a suit against the other for violation of or to
enforce any covenant, term or condition of this Lease, the prevailing party
shall be entitled to all of its costs and expenses, including, without
limitation, reasonable attorneys’ fees. Landlord and Tenant hereby waive any
right to trial by jury in any proceeding based upon a breach of this Lease.
Either party’s failure to declare a Default immediately upon its occurrence, or
delay in taking action for a Default, shall not constitute a waiver of the
Default, nor shall it constitute an estoppel.

26.03 Whenever a period of time is prescribed for the taking of an action by
Landlord or Tenant (other than the payment of the Security Deposit or Rent), the
period of time for the performance of such action shall be extended by the
number of days that the performance is actually delayed due to strikes, acts of
God, shortages of labor or materials, war, terrorist acts, civil disturbances
and other causes beyond the reasonable control of the performing party (“Force
Majeure”).

26.04 Landlord shall have the right to transfer and assign, in whole or in part,
all of its rights and obligations under this Lease and in the Building and
Property. Upon transfer and assumption by the successor, Landlord shall be
released from any further obligations hereunder and Tenant agrees to look solely
to the successor in interest of Landlord for the performance of such
obligations.

26.05 Landlord has delivered a copy of this Lease to Tenant for Tenant’s review
only and the delivery of it does not constitute an offer to Tenant or an option.
Each party represents that it has dealt directly with only the Broker as a
broker in connection with this Lease. Tenant shall indemnify and hold Landlord
and the Landlord Related Parties harmless from all claims of any other brokers
claiming to have represented Tenant in connection with this Lease. Landlord
shall indemnify and hold Tenant and the Tenant Related Parties harmless from all
claims of any brokers claiming to have represented Landlord in connection with
this Lease. Landlord shall be responsible for any fees or commissions due to the
Broker.

26.06 Time is of the essence with respect to Tenant’s exercise of any expansion
or extension rights granted to Tenant. The expiration of the Term, whether by
lapse of time, termination or otherwise, shall not relieve either party of any
obligations which accrued prior to or which may continue to accrue after the
expiration or termination of this Lease.

26.07 Neither Landlord nor any one claiming by, through or under Landlord shall
disturb Tenant’s use of the Premises, subject to the terms of this Lease,
provided Tenant pays the Rent and fully performs all of its covenants and
agreements. This covenant shall be binding upon Landlord and its successors only
during its or their respective periods of ownership of the Building.

26.08 This Lease does not grant any rights to light or air over or about the
Building. Landlord excepts and reserves exclusively to itself any and all rights
not specifically granted to Tenant under this Lease. This Lease constitutes the
entire agreement between the parties and supersedes all prior agreements and
understandings related to the Premises, including all lease proposals, letters
of intent and other documents. Neither party is relying upon any warranty,
statement or representation not contained in this Lease. This Lease may be
modified only by a written agreement signed by an authorized representative of
Landlord and Tenant.

 

24



--------------------------------------------------------------------------------

26.09 Tenant shall not record this Lease or any memorandum or notice without
Landlord’s prior written consent; provided, however, Landlord agrees to consent
to the recordation or registration of a memorandum or notice of this Lease, at
Tenant’s cost and expense (and in a form reasonably satisfactory to Landlord),
if the initial Term of this Lease or the initial Term plus extension terms
granted exceed, in the aggregate, 7 years. Landlord and Tenant each agrees to
execute, acknowledge, and deliver to the other party a notice of lease with
respect to this Lease concurrently with the execution and delivery of this
Lease. If this Lease is terminated before the Term expires, upon Landlord’s
request the parties shall execute, deliver and record an instrument
acknowledging the above and the date of the termination of this Lease, and
Tenant appoints Landlord its attorney-in-fact in its name and behalf to execute
the instrument if Tenant shall fail to execute and deliver the instrument after
Landlord’s request therefor within ten (10) days.

26.10 Within fifteen (15) days after Landlord’s request, Tenant will furnish
Tenant’s most recent audited financial statements (including any notes to them)
to Landlord, or, if no such audited statements have been prepared, such other
financial statements (and notes to them) as may have been prepared by an
independent certified public accountant or, failing those, Tenant’s internally
prepared financial statements. Notwithstanding the foregoing, Tenant shall have
no obligation to provide to Landlord financial statements as provided in the
preceding sentence more often than once per year during the Term. Tenant will
discuss its financial statements with Landlord and will give Landlord access to
Tenant’s books and records in order to enable Landlord to verify the financial
statements. Landlord will not disclose any aspect of Tenant’s financial
statements that Tenant designates to Landlord as confidential except (1) to
Landlord’s lenders or prospective purchasers of the Building, (2) in litigation
between Landlord and Tenant, and (3) if required by court order. Notwithstanding
the foregoing, Landlord, however, shall not require Tenant to provide such
information unless Landlord is requested to produce the information in
connection with a proposed financing or sale of the Building or upon an Event of
Default by Tenant. Upon written request by Tenant, Landlord shall enter into a
commercially reasonable confidentiality agreement covering any confidential
information that is disclosed by Tenant. The provisions of this Section 26.10
shall not apply to Tenant so long as Tenant is a publicly traded company with
financial statements available in the public domain. Notwithstanding the
foregoing, at any time that Tenant ceases to be a publicly traded company,
Landlord may request such financial statements even if the foregoing conditions
to such request are not then satisfied.

26.11 Whenever Tenant requests Landlord to take any action or give any consent
required or permitted under this Lease, Tenant will reimburse Landlord for
Landlord’s reasonable, out of pocket costs incurred in reviewing the proposed
action or consent, including, without limitation, reasonable attorneys’,
engineers’ or architects’ fees, within thirty (30) days after Landlord’s
delivery to Tenant of a statement of such costs. Tenant will be obligated to
make such reimbursement without regard to whether Landlord consents to any such
proposed action.

 

25



--------------------------------------------------------------------------------

26.12 Tenant and its telecommunications companies, including but not limited to
local exchange telecommunications companies and alternative access vendor
services companies shall have no right of access to and within the Building, for
the installation and operation of telecommunications systems including but not
limited to voice, video, data, and any other telecommunications services
provided over wire, fiber optic, microwave, wireless, and any other transmission
systems, for part or all of Tenant’s telecommunications within the Building and
from the Building to any other location without Landlord’s prior written
consent. Landlord shall not unreasonably withhold its consent to the
installation and operation of such telecommunications systems, telecommunication
services and/or transmission systems. Landlord agrees that the following service
providers shall have the right under this Lease to access and provide services
to the Premises without further consent of Landlord: Verizon, Abovenet,
Towerstream, Comcast, and XO, but Tenant agrees to give Landlord prior notice
of, and a copy of, any contract between Tenant and any such provider. In no
event shall Tenant or any such provider record any such contract or any
memorandum thereof against Landlord’s title to the Premises.

26.13 Tenant acknowledges that the terms and conditions of this Lease are to
remain confidential for Landlord’s benefit, and may not be disclosed by Tenant
to anyone other than Tenant’s accountants, attorneys and existing and
prospective lenders and investors, who shall agree to keep such information
confidential, by any manner or means, directly or indirectly, without Landlord’s
prior written consent, except to the extent required by law. The consent by
Landlord to any disclosures shall not be deemed to be a waiver on the part of
Landlord of any prohibition against any future disclosure.

26.14 The term “Hazardous Materials” means any substance, material, or waste
which is now or hereafter classified or considered to be hazardous, toxic, or
dangerous under any Law relating to pollution or the protection or regulation of
human health, natural resources or the environment, or poses or threatens to
pose a hazard to the health or safety of persons on the Premises or in the
Building. Tenant shall not use, generate, store, or dispose of, or permit the
use, generation, storage or disposal of Hazardous Materials on or about the
Premises or the Building except in a manner and quantity necessary for the
ordinary performance of Tenant’s business, and then in compliance with all Laws.
If Tenant breaches its obligations under this Section 26.14, Landlord may
immediately take any and all action reasonably appropriate to remedy the same,
including taking all appropriate action to clean up or remediate any
contamination resulting from Tenant’s use, generation, storage or disposal of
Hazardous Materials. Tenant shall defend, indemnify, and hold harmless Landlord
and its representatives and agents from and against any and all claims, demands,
liabilities, causes of action, suits, judgments, damages and expenses (including
attorneys’ fees and cost of cleanup and remediation) arising from Tenant’s
failure to comply with the provisions of this Section 26.14. This indemnity
provision shall survive termination or expiration of the Lease.

Landlord represents and warrants, to Landlord’s actual knowledge without
inquiry, that it is not aware of any existing Hazardous Materials present at the
Premises in violation of any Laws. Landlord represents that, as of the Execution
Date, it has not received any written notice of any violation of any Laws that
has not been cured or remediated as required by law. Landlord shall defend,
indemnify, and hold harmless Tenant and its representatives and agents from and
against any and all claims, demands, liabilities, causes of action, suits,
judgments, damages and

 

26



--------------------------------------------------------------------------------

expenses (including attorneys’ fees and cost of cleanup and remediation) from
any Hazardous Materials which exist in, on or under the Building as of the
Commencement Date, or which are introduced into the Building by Landlord, its
agents, employees or contractors.

 

27. OFAC Compliance.

(a) Tenant represents and warrants that (a) Tenant is (i) not currently
identified on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”) and/or on any other similar list maintained by OFAC pursuant to any
authorizing statute, executive order or regulation (collectively, the “List”),
and (ii) not a person or entity with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or
other prohibition of United States law, regulation, or Executive Order of the
President of the United States, (b) none of the funds or other assets of Tenant
constitute property of, or are beneficially owned, directly or indirectly, by
any Embargoed Person (as hereinafter defined), (c) to Tenant’s knowledge no
Embargoed Person has any interest of any nature whatsoever in Tenant (whether
directly or indirectly), and (d) none of the funds of Tenant have been derived
from any unlawful activity with the result that the investment in Tenant is
prohibited by law or that the Lease is in violation of law. The term “Embargoed
Person” means any person, entity or government subject to trade restrictions
under U.S. law, including but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the Enemy Act, 50
U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder with the result that the investment in Tenant is prohibited by law or
Tenant is in violation of law.

(b) Tenant covenants and agrees (a) to comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargoes and economic
sanctions, now or hereafter in effect, (b) to immediately notify Landlord in
writing if any of the representations, warranties or covenants set forth in this
paragraph or the preceding paragraph are no longer true or have been breached or
if Tenant has a reasonable basis to believe that they may no longer be true or
have been breached, (c) not knowingly to use funds from any “Prohibited Person”
(as such term is defined in the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism) to make any payment due to Landlord under the
Lease and (d) at the request of Landlord, to provide such information as may be
requested by Landlord to determine Tenant’s compliance with the terms hereof.

(c) Tenant hereby acknowledges and agrees that Tenant’s inclusion on the List at
any time during the Lease Term shall be a material Default of the Lease.
Notwithstanding anything herein to the contrary, Tenant shall not permit the
Premises or any portion thereof to be used or occupied by any person or entity
on the List or by any Embargoed Person (on a permanent, temporary or transient
basis), and any such use or occupancy of the Premises by any such person or
entity shall be a material Default of the Lease.

(d) Landlord represents and warrants that (a) Landlord is (i) not currently
identified on the List, and (ii) not a person or entity with whom a citizen of
the United States is prohibited to engage in transactions by any trade embargo,
economic sanction, or other

 

27



--------------------------------------------------------------------------------

prohibition of United States law, regulation, or Executive Order of the
President of the United States, (b) none of the funds or other assets of
Landlord constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person (as hereinafter defined), (c) no Embargoed
Person has any interest of any nature whatsoever in Landlord (whether directly
or indirectly), and (d) none of the funds of Landlord have been derived from any
unlawful activity with the result that the investment in Landlord is prohibited
by law or that the Lease is in violation of law.

(e) Landlord covenants and agrees (a) to comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargoes and economic
sanctions, now or hereafter in effect, (b) to immediately notify Landlord in
writing if any of the representations, warranties or covenants set forth in this
paragraph or the preceding paragraph are no longer true or have been breached or
if Landlord has a reasonable basis to believe that they may no longer be true or
have been breached, (c) not knowingly to use funds from any Prohibited Person
and (d) at the request of Tenant, to provide such information as may be
requested by Tenant to determine Landlord’s compliance with the terms hereof.

 

28. Parking.

Tenant shall have the right to use twelve (12) automobile parking spaces on an
unreserved basis, which spaces shall be located, as designated from time to time
by Landlord, in any one or more of the following locations: (i) the 11 Stillings
Street garage and (ii) the 17 Farnsworth Street garage (collectively, the
“Parking Facility”) based upon the Tenant’s occupancy of 46,200 rentable square
feet; the foregoing referred to herein as “Tenant’s Parking”). Landlord
represents and warrants that it has legal rights pursuant to a written agreement
with the owner of each Parking Facility (the “Parking Agreements”), without
consent or approval of any other party, to provide Tenant’s Parking in each
Parking Facility and that such rights expire no earlier than the expiration of
the initial Term of this Lease. Landlord agrees to use commercially reasonably
efforts to extend the Parking Agreements so as to be able to continue to provide
Tenant’s Parking throughout any extension of the Term of this Lease, failing
which Landlord shall provide substitute Tenant’s Parking at either or both of
(x) the 344 Congress Street Surface Parking Lot or (y) any other parking
facility located within one quarter (1/4) mile of the Premises; provided,
however, that in such event Landlord shall diligently use commercially
reasonable efforts to cause such substitute Tenant’s Parking to be located in a
garage or other covered parking facility. Tenant’s Parking shall be
non-transferable (directly or indirectly) to any other institutions, entities or
individuals except in connection with a Transfer permitted under Section 11
above. Overnight parking in the Parking Facility shall be strictly prohibited.
Said parking shall be paid for by Tenant to the operator of the Parking Facility
(or substitute Parking Facility) at the then current prevailing rate in the
applicable Parking Facility, as such rate may vary from time to time. No
deductions or allowances shall be made for days when Tenant or any of its
employees does not utilize Tenant’s Parking or for Tenant utilizing less than
all of Tenant’ Parking.

Landlord shall not be responsible for money, jewelry, automobiles or other
personal property lost in or stolen from the Garages. Landlord shall not be
liable for any loss, injury or damage to persons using the Garages or
automobiles or other property thereon, it being agreed that, to the fullest
extent permitted by law, the use of the Garages and the parking spaces shall be
at the sole risk of Tenant and its employees.

 

28



--------------------------------------------------------------------------------

Tenant acknowledges that Landlord does not own any of the parking facilities
included within the Parking Facility, but, subject to the foregoing, Landlord
has the right to grant Tenant’s Parking in the Parking Facility pursuant to the
Parking Agreements. Tenant’s use of the Parking Facility shall be subject to the
reasonable rules and regulations of the owner and/or operator of the applicable
Parking Facility.

 

29



--------------------------------------------------------------------------------

Landlord and Tenant have executed this Lease as of the day and year first above
written.

 

LANDLORD: FARNSWORTH STILLINGS L.P., a Delaware limited partnership By:  
Farnsworth Stillings LLC, its general partner   By:  

    /s/ John W. Hueber

    John W. Hueber, Manager TENANT: ZIPCAR, INC., a Delaware corporation By:  

/s/ Scott W. Griffith

Name:  

Scott W. Griffith

Title:  

Chief Executive Officer

 

Tenant’s Tax ID Number (SSN or FEIN)

 

30



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE AND LOCATION OF PREMISES

 

LOGO [g446313img1.jpg]

 

A-1



--------------------------------------------------------------------------------

 

LOGO [g446313img2.jpg]

 

A-2



--------------------------------------------------------------------------------

 

LOGO [g446313img3.jpg]

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

EXPENSES AND TAXES

This Exhibit is attached to and made a part of the Lease by and between
FARNSWORTH STILLINGS L.P., a Delaware limited partnership (“Landlord”) and
ZIPCAR, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 35 Thomson Place, Boston, Massachusetts 02210.

1. Payments.

1.01. Tenant shall pay Tenant’s Pro Rata Share of the amount, if any, by which
Expenses (defined below) for each calendar year during the Term exceed Expenses
for the Base Year (the “Expense Excess”) and also the amount, if any, by which
Taxes (defined below) for each Fiscal Year during the Term exceed Taxes for the
Base Year (the “Tax Excess”). If Expenses or Taxes in any calendar year or
Fiscal Year decrease below the amount of Expenses or Taxes for the Base Year,
Tenant’s Pro Rata Share of Expenses or Taxes, as the case may be, for that
calendar year or Fiscal Year shall be $0. Landlord shall provide Tenant with a
good faith estimate of the Expense Excess and of the Tax Excess for each
calendar year or Fiscal Year during the Term. On or before the first day of each
month, Tenant shall pay to Landlord a monthly installment equal to one-twelfth
of Tenant’s Pro Rata Share of Landlord’s estimate of both the Expense Excess and
Tax Excess. After its receipt of the revised estimate, Tenant’s monthly payments
shall be based upon the revised estimate. If Landlord does not provide Tenant
with an estimate of the Expense Excess or the Tax Excess by January 1 of a
calendar year, Tenant shall continue to pay monthly installments based on the
previous year’s estimate(s) until Landlord provides Tenant with the new
estimate.

1.02. Within one hundred twenty (120) days after the end of each calendar year
or Fiscal Year, as the case may be, Landlord shall furnish Tenant with a
reasonably detailed statement of the actual Expenses and Expense Excess and the
actual Taxes and Tax Excess for the prior calendar year or Fiscal Year, as the
case may be. If the estimated Expense Excess or estimated Tax Excess for the
prior calendar year or Fiscal Year, as the case may be, is more than the actual
Expense Excess or actual Tax Excess for the prior calendar year or Fiscal Year,
as the case may be, Landlord shall refund such amount, provided that if the Term
expires before the determination of the overpayment, Landlord shall refund any
overpayment to Tenant after first deducting the amount of Rent due. If the
estimated Expense Excess or estimated Tax Excess for the prior calendar year or
Fiscal Year, as the case may be, is less than the actual Expense Excess or
actual Tax Excess, for such prior calendar year or Fiscal year, as the case may
be, for such prior year, Tenant shall pay Landlord, within thirty (30) days
after its receipt of the statement of Expenses or Taxes, any underpayment for
the prior calendar year.

2. Expenses.

2.01. “Expenses” means all reasonable costs and expenses incurred in each
calendar year in connection with operating, maintaining, repairing, and managing
the Building and the Property. Expenses include, without limitation: (a) all
labor and labor related costs; (b) management fees not to exceed four percent
(4%) of the gross revenues of the Property; (c) the

 

B-1



--------------------------------------------------------------------------------

cost of equipping, staffing and operating an on-site and/or off-site management
office for the Building, provided if the management office services one or more
other buildings or properties, the shared costs and expenses of equipping,
staffing and operating such management office(s) shall be equitably prorated and
apportioned between the Building and the other buildings or properties;
(d) accounting costs; (e) the cost of services; (f) rental and purchase cost of
non-capital parts, supplies, tools and equipment; (g) insurance premiums and
deductibles; and (h) the amortized cost of capital improvements (as
distinguished from replacement parts or components installed in the ordinary
course of business) that are made in order to comply with Laws enacted or first
becoming applicable to the Property after the Execution Date or to reduce other
Expenses (“Included Capital Improvements”). The cost of Included Capital
Improvements shall be amortized by Landlord over the lesser of the Payback
Period (defined below) or the useful life of the capital improvement as
reasonably determined by Landlord. “Payback Period” means the reasonably
estimated period of time that it takes for the cost savings, if any, resulting
from an Included Capital Improvement to equal the total cost of the Included
Capital Improvement. Landlord, by itself or through an affiliate, shall have the
right to directly perform, provide and be compensated for any services under
this Lease. If Landlord incurs Expenses for the Building or Property together
with one or more other buildings or properties, whether pursuant to a reciprocal
easement agreement, common area agreement or otherwise, the shared costs and
expenses shall be equitably prorated and apportioned between the Building and
Property and the other buildings or properties on a consistent basis throughout
the Term.

2.02. Expenses shall not include:

(a) depreciation;

(b) principal payments of mortgage and other non operating debts of Landlord;

(c) the cost of repairs or other work to the extent Landlord is reimbursed by
insurance or condemnation proceeds;

(d) costs in connection with leasing space in the Building, including brokerage
commissions;

(e) lease concessions, rental abatements and construction allowances granted to
specific tenants;

(f) costs incurred in connection with the sale, financing or refinancing of the
Building;

(g) fines, interest and penalties incurred due to the late payment of Taxes or
Expenses;

(h) organizational expenses associated with the creation and operation of the
entity which constitutes Landlord;

(i) any penalties or damages that Landlord pays to Tenant under this Lease or to
other tenants in the Building under their respective leases;

 

B-2



--------------------------------------------------------------------------------

(j) Sums (other than management fees, it being agreed that the management fees
included in Expenses are as described in Section 2.01 above) paid to
subsidiaries or other affiliates of Landlord for services on or to the Property,
Building and/or Premises, but only to the extent that the costs of such services
exceed the competitive cost for such services rendered by persons or entities of
similar skill, competence and experience;

(k) Any fines, penalties or interest resulting from the negligence or willful
misconduct of the Landlord or its agents, contractors, or employees;

(l) Advertising and promotional expenditures;

(m) Landlord’s charitable and political contributions;

(n) Base Rent and percentage rent, if any, payable under any ground lease
affecting the Property;

(o) Attorney’s fees and other expenses incurred in connection with negotiations
or disputes with prospective tenants or tenants or other occupants of the
Building;

(p) The cost or expense of any services or benefits provided generally to other
tenants in the Building and not provided or available to Tenant;

(q) All costs of purchasing or leasing major sculptures, paintings or other
major works or objects of art (as opposed to decorations purchased or leased by
Landlord for display in the Common Areas of the Building);

(r) Any expenses for which Landlord has received actual reimbursement (other
than through Expenses);

(s) Costs incurred by Landlord in connection with the correction of defects in
design and original construction of the Building or Property;

(t) Expenses for the replacement of any item covered under warranty, unless
Landlord has not received payment under such warranty and it would not be
fiscally prudent to pursue legal action to collect on such warranty;

(u) Fines or penalties incurred as a result of violation by Landlord of any
applicable Laws;

(v) Costs related to Casualty or Taking except to the extent of any incurred
deductible;

(w) Costs of monitoring, testing or remediating Hazardous Materials;

(x) Costs of capital expenditures except Included Capital Improvements as set
forth in Section 2.01 above; and

(y) Costs of correcting violations of Law existing as of the Execution Date.

 

B-3



--------------------------------------------------------------------------------

2.03. If at any time during a calendar year the Building is not at least
ninety-five percent (95%) occupied or Landlord is not supplying services to at
least ninety-five percent (95%) of the total Rentable Square Footage of the
Building, Expenses shall be determined as if the Building had been ninety-five
percent (95%) occupied and Landlord had been supplying services to ninety-five
percent (95%) of the Rentable Square Footage of the Building. If Expenses for a
calendar year are determined as provided in the prior sentence, Expenses for the
Base Year shall also be determined in such manner. Notwithstanding the
foregoing, Landlord may calculate the extrapolation of Expenses under this
Section based on 100% occupancy and service so long as such percentage is used
consistently for each year of the Term. The extrapolation of Expenses under this
Section shall be performed in accordance with the methodology specified by the
Building Owners and Managers Association.

3. Taxes. “Taxes” shall mean: (a) all real property taxes and other assessments
on the Building and/or Property, including, but not limited to, gross receipts
taxes, assessments for special improvement districts and building improvement
districts, governmental charges, fees and assessments for police, fire, traffic
mitigation or other governmental service of purported benefit to the Property,
taxes and assessments levied in substitution or supplementation in whole or in
part of any such taxes and assessments and the Property’s share of any real
estate taxes and assessments under any reciprocal easement agreement, common
area agreement or similar agreement as to the Property; (b) all personal
property taxes for property that is owned by Landlord and used in connection
with the operation, maintenance and repair of the Property; and (c) all
reasonable, out of pocket costs and fees incurred in connection with seeking
reductions in any tax liabilities described in (a) and (b), including, without
limitation, any reasonable costs incurred by Landlord for compliance, review and
appeal (provided, however, that after the first time, if any, that the costs
incurred by Landlord in seeking a tax abatement exceed the amount of the
abatement actually obtained, in any subsequent year the amount of such costs may
be included in Taxes only to the extent of the abatement actually obtained in
such year) of tax liabilities. Without limitation, Taxes shall not include any
income, capital levy, transfer, capital stock, gift, estate or inheritance tax.
Notwithstanding the foregoing, with respect to any assessment that may be
payable over a period longer than the current Fiscal Year, for purposes of
determining the Tax Excess Landlord shall be deemed to have elected to pay such
assessment over the longest period of time permitted by applicable Law and there
shall be included in Taxes for any Fiscal Year during the Term only those
installments (including interest accruing and payable thereon) or parts of
installments that are required to be paid during such Fiscal Year. If a change
in Taxes is obtained for any year of the Term during which Tenant paid Tenant’s
Pro Rata Share of any Tax Excess, then Taxes for that year will be retroactively
adjusted and Landlord shall provide Tenant with a credit, if any, based on the
adjustment. Likewise, if a change is obtained for Taxes for the Base Year, Taxes
for the Base Year shall be restated and the Tax Excess for all subsequent years
shall be recomputed. Tenant shall pay Landlord the amount of Tenant’s Pro Rata
Share of any such increase in the Tax Excess within thirty (30) days after
Tenant’s receipt of a statement from Landlord. Landlord shall provide to Tenant
a copy of all bills for Taxes included within any statement delivered above with
respect to Taxes.

4. Audit Rights. Tenant, within one hundred twenty (120) days after receiving
Landlord’s statement of Expenses, may give Landlord written notice (“Review
Notice”) that Tenant intends to review Landlord’s records of the Expenses for
the calendar year to which the statement applies. Within a reasonable time after
receipt of the Review Notice, Landlord shall

 

B-4



--------------------------------------------------------------------------------

make all pertinent records available for inspection in the greater Boston area
that are reasonably necessary for Tenant to conduct its review. If Tenant
retains an agent to review Landlord’s records, the agent may not be an examiner
of Tenant who is being paid by Tenant on a contingent fee basis. Tenant shall be
solely responsible for all costs, expenses and fees incurred for the audit
except as set forth below. Within ninety (90) days after the records are made
available to Tenant, Tenant shall have the right to give Landlord written notice
(an “Objection Notice”) stating in reasonable detail any objection to Landlord’s
statement of Expenses for that year. If Tenant fails to give Landlord an
Objection Notice within the ninety-(90)-day period or fails to provide Landlord
with a Review Notice within the one hundred twenty-(120)-day period described
above, Tenant shall be deemed to have approved Landlord’s statement of Expenses
and shall be barred from raising any claims regarding the Expenses for that
year. The records obtained by Tenant shall be treated as confidential. In no
event shall Tenant be permitted to examine Landlord’s records or to dispute any
statement of Expenses unless Tenant has paid and continues to pay all Rent when
due. However, notwithstanding the foregoing, if, subject to the following
provisions of this Section 4, the audit reveals that Expenses for the Building
for the year in question were less than stated by more than five percent (5%),
Landlord, within thirty (30) days after its receipt of paid invoices therefor
from Tenant, shall reimburse Tenant for the reasonable amounts paid by Tenant to
third parties in connection with such review by Tenant and in all events
Landlord shall promptly refund any overpayment made by Tenant. If Landlord
disputes the result of such audit, Landlord shall notify Tenant thereof within
ten (10) business days after delivery of the audit to Landlord. If Landlord and
Tenant are unable to resolve such dispute within thirty (30) days after the date
of Landlord’s dispute notice, then such dispute shall be submitted to
arbitration in accordance with the provisions of Section 5 below.

5. Arbitration. If a dispute as to Expenses or Taxes is submitted to
arbitration, the arbitration proceedings, including the selection of an
arbitrator, shall be conducted pursuant to the rules, regulations and procedures
from time to time in effect as promulgated by the American Arbitration
Association. Prior written notice of application by either party for arbitration
shall be given to the other at least ten (10) days before submission of the
application to the said Association’s office in Boston, Massachusetts. The
arbitrator shall hear the parties and their evidence. The decision of the
arbitrator shall be binding and conclusive, and judgment upon the award or
decision of the arbitrator may be entered in the Commonwealth of Massachusetts
Superior Court for Suffolk County; and the parties consent to the jurisdiction
of such court and further agree that any process or notice of motion or other
application to the Court or a judge thereof may be served outside the
Commonwealth of Massachusetts by registered mail or by personal service,
provided a reasonable time for appearance is allowed. The costs and expenses of
each arbitration hereunder and their apportionment between the parties shall be
determined by the arbitrator in his award or decision.

6. Two-Year Limitation. To the extent Landlord fails to bill Tenant for any
amount claimed due with respect to Expenses or Taxes within two (2) years of the
date on which Landlord delivered to Tenant the annual statement for the year in
which the amount claimed to be due was incurred, Landlord shall have no right to
demand payment for the same from Tenant, and Landlord waives all rights with
respect thereto.

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

WORK LETTER

This Exhibit is attached to and made a part of the Lease by and between
FARNSWORTH STILLINGS L.P., a Delaware limited partnership (“Landlord”) and
ZIPCAR, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 35 Thomson Place, Boston, Massachusetts 02210.

 

I. Initial Improvements.

 

  (i) Tenant, following the delivery of the Premises by Landlord and the full
and final execution and delivery of the Lease to which this Exhibit C is
attached shall have the right to perform alterations and improvements in the
Premises (the “Initial Improvements”). Notwithstanding the foregoing, Tenant and
its contractors shall not have the right to perform the Initial Improvements in
the Premises unless and until Tenant has complied with all of the terms and
conditions of Article 9 of the Lease, including, without limitation, approval by
Landlord of the final plans for the Initial Improvements and the contractors to
be retained by Tenant to perform such Initial Improvements. Landlord hereby
approves the conceptual plans for the Initial Improvements as shown on Schedule
C-1 attached hereto (the “Conceptual Plans”), and Landlord may not unreasonably
withhold, delay, or condition its approval to the Initial Improvements shown on
any subsequently delivered plans and specifications with respect to elements of
the Initial Improvements shown on the Conceptual Plans. To the extent Landlord
objects to any plans or specifications for the Initial Improvements, it shall
provide a reasonably detailed writing identifying the reasons for its objection.
Landlord shall promptly provide all information, plans, and specifications with
respect to the Building within Landlord’s possession or control (it being agreed
that Landlord shall have no obligation to generate any new materials or
summaries for the benefit of Tenant) which Tenant reasonably requests in
connection with the design and construction of the Initial Improvements. Tenant
shall be responsible for all elements of the design of Tenant’s plans
(including, without limitation, compliance with law, functionality of design,
the structural integrity of the design, the configuration of the Premises and
the placement of Tenant’s furniture, appliances and equipment), and Landlord’s
approval of Tenant’s plans shall in no event relieve Tenant of the
responsibility for such design. Landlord’s approval of the contractors to
perform the Initial Improvements shall not be unreasonably withheld. The parties
agree that Landlord’s approval of the general contractor to perform the Initial
Improvements shall not be considered to be unreasonably withheld if any such
general contractor (i) does not have trade references reasonably acceptable to
Landlord, (ii) does not maintain insurance as required pursuant to the terms of
this Lease, (iii) does not have the ability to be bonded for the work in an
amount of no less than one hundred percent (100%) of the total estimated cost of
the Initial Improvements, or (iv) is not licensed as a contractor in the
state/municipality in which the Premises is located. Tenant acknowledges the
foregoing is not intended to be an exclusive list of the reasons why Landlord
may reasonably withhold its consent to a general contractor.

 

C-1



--------------------------------------------------------------------------------

  (ii) Tenant agrees to accept the Premises in its “as-is” condition and
configuration, it being agreed that except for Landlord’s obligation to provide
Landlord’s Contribution, as hereinafter defined, Landlord shall not be required
to perform any work or incur any costs, in connection with the construction or
demolition of any improvements in the Premises; provided, however, that this
shall not affect any of Landlord’s obligations under Sections 5, 7, 9, 16 and 17
of the Lease. There shall be no limits on the times during which Tenant and its
contractors may perform the Initial Alterations.

 

  (iii) This Exhibit shall not be deemed applicable to any additional space
added to the Premises at any time or from time to time, whether by any options
under the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.

 

II. Improvement Allowance.

Provided Tenant is not in default beyond any applicable notice and cure periods,
Landlord agrees to contribute an amount equal to $1,155,000.00 (i.e., $25.00 per
rentable square foot of the Premises) (the “Allowance”), toward the cost of
performing the Initial Alterations in preparation of Tenant’s occupancy of the
Premises. The Allowance may only be used for the cost of preparing design and
construction documents; permitting costs, management fees, telecommunications
and data cabling installation; costs of permitting and installing signage;
mechanical and electrical plans for the Initial Alterations and for all other
hard and soft costs in connection with the Initial Alterations). In addition,
the Allowance may be used toward the cost of Tenant’s actual moving expenses and
furniture costs. The Allowance, or such portion thereof that equals the amount
expended by Tenant on the items described above, shall be paid to Tenant or, at
Landlord’s option, to the order of the general contractor that performed the
Initial Alterations, within 30 days following substantial completion of the
Initial Alterations and receipt by Landlord of Tenant’s requisition for the
Allowance accompanied by (1) invoices covering all labor and materials expended
and used in the Initial Alterations; (2) a sworn contractor’s affidavit from the
general contractor and a request to disburse from Tenant; (3) full and final
waivers of lien; (4) as-built plans (in both paper and CAD file formats) of the
Initial Alterations; (5) an AIA-G704 from Tenant’s architect; and (6) a
certificate of occupancy issued with respect to the Premises by the Inspectional
Services Department of the City of Boston (“ISD”) or written evidence that other
permission has been obtained from ISD for occupancy by Tenant of the Premises.
The Allowance shall be disbursed in the amount reflected on the invoices meeting
the requirements above. Notwithstanding anything herein to the contrary,
Landlord shall not be obligated to disburse the Allowance during the continuance
of an uncured Default under the Lease. Any portion of the Allowance that has not
been requisitioned on or before the date that is two (2) years after the
Commencement Date shall be forfeited by Tenant and remain the property of
Landlord.

 

C-2



--------------------------------------------------------------------------------

In order to secure Landlord’s obligation to pay the Allowance to Tenant,
Landlord shall deposit current funds in the amount of the Allowance with
Fidelity National title Insurance Company (the “Escrow Agent”), who shall hold
such funds and disburse same in accordance with an escrow agreement by and among
Landlord, Tenant, and the Escrow Agent substantially in the form attached hereto
as Exhibit K (the “Escrow Agreement”). Landlord and Tenant shall execute the
Escrow Agreement on the Execution Date, and Landlord shall cause the Escrow
Agent to execute the Escrow Agreement forthwith thereafter. Landlord shall fund
the Escrow Agreement not later than the date that is two (2) Business Days after
the Execution Date and provide an acknowledgment from the Escrow Agent of
receipt of the same. If Landlord shall fail to deposit an amount equal to the
Allowance with the Escrow Agent in such time period, Tenant shall have the right
to terminate this Lease upon written notice to Landlord given at any time after
such time period and before Landlord deposits such amount.

 

C-3



--------------------------------------------------------------------------------

EXHIBIT C-1

TENANT’S PRELIMINARY PLANS

 

LOGO [g446313img4.jpg]

 

-1



--------------------------------------------------------------------------------

EXHIBIT D

COMMENCEMENT DATE AGREEMENT

 

Date  

                                          

Tenant  

                                          

Address  

                                          

 

 

 

 

 

Re: Commencement Letter with respect to that certain Lease dated as of the     
day of             ,     , by and between                     , a
                        ,as Landlord, and                     , as Tenant, for
             rentable square feet on the              floor of the Building
located at                     , Massachusetts,             .

Dear                                 :

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:

 

  1. The Commencement Date of the Lease is                     ;

 

  2. The Termination Date of the Lease is                     .

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention.

 

Sincerely,  

 

  Authorized Signatory  

Agreed and Accepted:

 

 

Tenant:

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

BUILDING RULES AND REGULATIONS

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the Property and the appurtenances. In the event of a
conflict between the following rules and regulations and the remainder of the
terms of the Lease, the remainder of the terms of the Lease shall control.
Capitalized terms have the same meaning as defined in the Lease

 

1. Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises. No rubbish, litter, trash, or
material shall be placed, emptied, or thrown in those areas.

 

2. Plumbing fixtures and appliances shall be used only for the purposes for
which designed and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or placed in the fixtures or appliances. Damage resulting to
fixtures or appliances by Tenant, its agents, employees or invitees caused by
violation of the foregoing shall be paid for by Tenant and Landlord shall not be
responsible for the damage.

 

3. No signs, advertisements or notices shall be painted or affixed to exterior
windows or doors of the Building, except those of such color, size, style and in
such places as are first approved in writing by Landlord.

 

4. Landlord may provide and maintain in the first floor (main lobby) of the
Building an alphabetical directory board or other directory device listing
tenants and no other directory shall be permitted unless previously consented to
by Landlord in writing.

 

5. Tenant shall not place any lock(s) on any door in the Premises or Building
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, and Landlord shall have the right at all times to retain
and use keys or other access codes or devices to all locks within and into the
Premises. A reasonable number of keys to the locks on the entry doors in the
Premises shall be furnished by Landlord to Tenant at Tenant’s cost and Tenant
shall not make any duplicate keys. All keys shall be returned to Landlord at the
expiration or early termination of the Lease.

 

6. All contractors, contractor’s representatives and installation technicians
performing work in the Building shall be subject to Landlord’s prior approval,
which approval shall not be unreasonably withheld, and shall be required to
comply with Landlord’s commercially reasonable rules, regulations, policies and
procedures, which may be revised from time to time but shall be consistent with
those of a single-tenant building.

 

7. Tenant shall assume all risk for damage to articles moved and injury to any
persons resulting from the activity. If equipment, property, or personnel of
Landlord or of any other party is damaged or injured as a result of or in
connection with the activity, Tenant shall be solely liable for any resulting
damage, loss or injury subject to the terms of the Lease.

 

E-1



--------------------------------------------------------------------------------

8. Landlord shall have the right to approve the weight, size, or location of
heavy equipment or articles in and about the Premises, which approval shall not
be unreasonably withheld. Damage to the Building by the installation,
maintenance, operation, existence or removal of Tenant’s Property shall be
repaired at Tenant’s sole expense subject to the terms of the Lease.

 

9. No animals, except those assisting handicapped persons, shall be brought into
the Building or kept in or about the Premises.

 

10. No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises, Building or about the Property, except for those
substances as are typically found in similar premises used for general office
purposes and are being used by Tenant in a safe manner and in accordance with
all applicable Laws. Tenant shall not, without Landlord’s prior written consent,
use, store, install, spill, remove, release or dispose of, within or about the
Premises or any other portion of the Property, any asbestos-containing materials
or any solid, liquid or gaseous material now or subsequently considered toxic or
hazardous under the provisions of 42 U.S.C. Section 9601 et seq., M.G.L. c. 21C,
M.G.L. c. 21E or any other applicable environmental Law which may now or later
be in effect. Tenant shall comply with all Laws pertaining to and governing the
use of these materials by Tenant and shall remain solely liable for the costs of
abatement and removal.

 

11. Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises or the Building. Tenant shall not use, or permit any part of the
Premises to be used for lodging, sleeping or for any illegal purpose.

 

12. Tenant shall not furnish cooling or heating to the Premises, including,
without limitation, the use of electronic or gas heating devices, without
Landlord’s prior written consent which shall not be unreasonably withheld,
conditioned or delayed.

 

13. Bicycles and other vehicles are not permitted inside the Building or on the
walkways outside the Building, except in areas designated by Landlord.

 

14. Landlord may from time to time adopt reasonable systems and procedures for
the security and safety of the Building, its occupants, entry, use and contents.
Tenant, its agents, employees, contractors, guests and invitees shall comply
with Landlord’s reasonable systems and procedures.

 

15. Landlord shall have the right to prohibit the use of the name of the
Building or any other publicity by Tenant that in Landlord’s sole opinion may
impair the reputation of the Building or its desirability. Upon written notice
from Landlord, Tenant shall refrain from and discontinue such publicity
immediately.

 

16. Neither Tenant nor its agents, employees, contractors, guests or invitees
shall smoke or permit smoking in the Common Areas, unless a portion of the
Common Areas have been declared a designated smoking area by Landlord, nor shall
the above parties allow smoke from the Premises to emanate into the Common Areas
or any other part of the Building. Landlord shall have the right to designate
the Building (including the Premises) as a non-smoking building.

 

E-2



--------------------------------------------------------------------------------

17. Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Building
presents a uniform exterior appearance.

 

18. The work of cleaning personnel shall not be hindered by Tenant after 5:30
P.M., and cleaning work may be done at any time when the offices are vacant.
Windows, doors and fixtures may be cleaned at any time. Tenant shall provide
adequate waste and rubbish receptacles to prevent unreasonable hardship to the
cleaning service.

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

ADDITIONAL PROVISIONS

This Exhibit is attached to and made a part of the Lease by and between
FARNSWORTH STILLINGS L.P., a Delaware limited partnership (“Landlord”) and
ZIPCAR, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 35 Thomson Place, Boston, Massachusetts 02210.

 

1. EXTENSION OPTION

 

  A. Grant of Option; Conditions. Tenant shall have, subject to the following
terms and conditions, the right to extend the Term of the Lease with respect to
the entirety of the Premises for two (2) additional periods (the “First
Extension Term” and “Second Extension Term”, respectively; each an “Extension
Term”) of five (5) years each, if:

 

  (i) Landlord receives notice of exercise (“Extension Notice”) not less than
eighteen (18) full calendar months prior to the expiration of the initial Term
or the First Extension Term, as the case may be, and not more than twenty-one
(21) full calendar months prior to the expiration of the initial Term or the
First Extension Term, as the case may be; and

 

  (ii) Tenant is not in Default under the Lease beyond any applicable cure
periods at the time that Tenant delivers its Extension Notice, or at the time
Tenant delivers its Binding Notice (as defined below); and

 

  (iii) Not more than fifty percent (50%) of the Premises is sublet (other than
pursuant to a Permitted Transfer, as defined in Article 11 of the Lease) at the
time that Tenant delivers its Initial Extension Notice, or at the time Tenant
delivers its Binding Notice; and

 

  (iv) The Lease has not been assigned (other than pursuant to a Permitted
Transfer, as defined in Article 11 of the Lease) prior to the date that Tenant
delivers its Extension Notice, or prior to the date Tenant delivers its Binding
Notice.

 

  B. Terms Applicable to Premises During Extension Term.

 

  (i)

The Lease of the Premises for such Extension Term shall be upon all of the same
terms and conditions as set forth in the Lease for the then current Term, except
that (a) Tenant shall have no further option to extend the Term after the Second
Extension Term, and (b) the initial Base Rent rate per rentable square foot for
the Premises during such Extension Term shall equal the greater of (i) the Base
Rent payable during the last period of the Initial Term (with respect to the
First Extension Term) or the last period of the First Extension Term (with
respect to the Second Expiration Term), as the case may be, or (ii) the
Prevailing Market rate (hereinafter defined) per

 

F-1



--------------------------------------------------------------------------------

  rentable square foot for the Premises. Base Rent during any Extension Term may
increase in accordance with the increases assumed in the determination of
Prevailing Market rate. Base Rent attributable to the Premises shall be payable
in monthly installments in accordance with the terms and conditions of Article 4
of the Lease.

 

  (ii) Tenant shall pay Additional Rent (i.e., Taxes and Expenses) for the
Premises during any Extension Term in accordance with the terms of Article 4 of
the Lease, and the manner and method in which Tenant reimburses Landlord for
Tenant’s share of Taxes and Expenses and the Base Year, if any, applicable to
such matter, shall be some of the factors considered in determining the
Prevailing Market rate for the Extension Term.

 

  C. Initial Procedure for Determining Prevailing Market. Within thirty
(30) days after receipt of Tenant’s Extension Notice, Landlord shall advise
Tenant of Landlord’s good faith estimate of the Prevailing Market rate for the
Premises for the applicable Extension Term. Tenant, within fifteen (15) days
after the date on which Landlord advises Tenant of the Prevailing Market rate
for the applicable Extension Term, shall either (i) give Landlord final binding
written notice (“Binding Notice”) of Tenant’s exercise of its Extension Option,
or (ii) if Tenant disagrees with Landlord’s determination, provide Landlord with
written notice of rejection (the “Rejection Notice”). If Tenant fails to provide
Landlord with either a Binding Notice or Rejection Notice within such
fifteen-(15)-day period, Tenant shall be deemed to have provided a Rejection
Notice. If Tenant provides Landlord with a Binding Notice, Landlord and Tenant
shall enter into the Extension Amendment (as defined below) upon the terms and
conditions set forth herein. If Tenant provides or is deemed to have provided
Landlord with a Rejection Notice, Landlord and Tenant shall work together in
good faith to agree upon the Prevailing Market rate for the Premises during such
Extension Term. Upon agreement, Landlord and Tenant shall enter into the
Extension Amendment in accordance with the terms and conditions hereof.
Notwithstanding the foregoing, if Landlord and Tenant fail to agree upon the
Prevailing Market rate within thirty (30) days after the date Tenant provides
Landlord with the Rejection Notice, then the Prevailing Market rate shall be
determined in accordance with the arbitration procedures described in Section D
below.

 

  D. Arbitration Procedure.

 

  (i)

If Landlord and Tenant have failed to reach agreement as to the Prevailing
Market rate within thirty (30) days after the date of the Rejection Notice,
then, within five (5) days after the expiration of such thirty-(30)-day period,
Landlord and Tenant shall each simultaneously submit to the other, in a sealed
envelope, its good faith estimate of the Prevailing Market rate for the Premises
during the applicable Extension Term (collectively referred to as the
“Estimates”). If the higher of such Estimates is not more than 105% of the lower
of such Estimates, then Prevailing Market

 

F-2



--------------------------------------------------------------------------------

  rate shall be the average of the two Estimates. If the Prevailing Market rate
is not resolved by the exchange of Estimates, then, within seven (7) days after
the exchange of Estimates, Landlord and Tenant shall each select an appraiser to
determine which of the two Estimates most closely reflects the Prevailing Market
rate for the Premises during the Extension Term. Each appraiser so selected
shall be either (a) certified as an MAI appraiser or as an ASA appraiser or
(b) a licensed real estate broker and, in either case, have had at least five
(5) years’ experience within the previous ten (10) years as a real estate
appraiser working in the Seaport District of Boston, with working knowledge of
current rental rates and practices. For purposes hereof, an “MAI” appraiser
means an individual who holds an MAI designation conferred by, and is an
independent member of, the American Institute of Real Estate Appraisers (or its
successor organization, or in the event there is no successor organization, the
organization and designation most similar), and an “ASA” appraiser means an
individual who holds the Senior Member designation conferred by, and is an
independent member of, the American Society of Appraisers (or its successor
organization, or, in the event there is no successor organization, the
organization and designation most similar).

 

  (ii) Upon selection, Landlord’s and Tenant’s appraisers shall work together in
good faith to agree upon which of the two Estimates most closely reflects the
Prevailing Market rate for the Premises. The Estimate chosen by such appraisers
shall be binding on both Landlord and Tenant as the Base Rent rate for the
Premises during the applicable Extension Term. If either Landlord or Tenant
fails to appoint an appraiser within the seven-(7)-day period referred to above,
and such failure continues for three (3) Business Days after written notice
thereof, the appraiser appointed by the other party shall be the sole appraiser
for the purposes hereof. If the two appraisers cannot agree upon which of the
two Estimates most closely reflects the Prevailing Market within twenty
(20) days after their appointment, then, within ten (10) days after the
expiration of such twenty-(20)-day period, the two appraisers shall select a
third appraiser meeting the aforementioned criteria. Once the third appraiser
(i.e., arbitrator) has been selected as provided for above, then, as soon
thereafter as practicable but in any case within fourteen (14) days, the
arbitrator shall make his determination of which of the two Estimates most
closely reflects the Prevailing Market rate and such Estimate shall be binding
on both Landlord and Tenant as the Base Rent for the Premises. If the arbitrator
believes that expert advice would materially assist him, he may retain one or
more qualified persons to provide such expert advice. The parties shall share
equally in the costs of the arbitrator and of any experts retained by the
arbitrator. Any fees of any appraiser, counsel or experts engaged directly by
Landlord or Tenant, however, shall be borne by the party retaining such
appraiser, counsel or expert.

 

F-3



--------------------------------------------------------------------------------

  (iii) If the Prevailing Market rate has not been determined by the
commencement date of the applicable Extension Term, Tenant shall pay Base Rent
upon the terms and conditions in effect during the last month of the then
current Term for the Premises until such time as the Prevailing Market rate has
been determined. Upon such determination, the Base Rent for the Premises shall
be retroactively adjusted to the commencement of the applicable Extension Term
for the Premises. If such adjustment results in an underpayment of Base Rent by
Tenant, Tenant shall pay Landlord the amount of such underpayment within thirty
(30) days after the determination thereof.

 

  E. Extension Amendment. If Tenant is entitled to and properly exercises its
Extension Option, Landlord shall prepare an amendment (the “Extension
Amendment”) to reflect changes in the Base Rent, Term, Termination Date and
other appropriate terms. The Extension Amendment shall be sent to Tenant within
a reasonable time after receipt of the Binding Notice, or Rejection Notice, as
the case may be, and Tenant shall execute and return the Extension Amendment to
Landlord within fifteen (15) days after Tenant’s receipt of same, but, upon
delivery of the Extension Notice, an otherwise valid exercise of the Extension
Option shall be fully effective whether or not the Extension Amendment is
executed.

 

  F. Prevailing Market. For purposes hereof, “Prevailing Market” shall mean the
arm’s length fair market annual rental rate per rentable square foot under
extension leases and amendments entered into on or about the date on which the
Prevailing Market is being determined hereunder for space comparable to the
Premises in the Building and office buildings comparable to the Building in the
Seaport District of Boston. The determination of Prevailing Market shall take
into account any material economic differences between the terms of this Lease
and any comparison lease or amendment, such as rent abatements, construction
costs and other concessions and the manner, if any, in which the landlord under
any such lease is reimbursed for operating expenses and taxes.

 

2. FURNITURE, FIXTURES AND EQUIPMENT

On the Commencement Date, all furniture, fixtures, and equipment located in each
and every office and conference room in the Premises (i.e., as opposed to open
areas) (the “FFE”) shall be conveyed to Tenant in its as-is, where-is condition,
without any representation or warranty whatsoever by Landlord (except as
provided in the following sentence), whereupon all such items shall become the
property of Tenant. Landlord represents and warrants that pursuant to the
Termination Agreement, Landlord shall have ownership of the FFE, free of all
liens and interests of others, and shall have the right to convey the same to
Tenant as provided herein. All other furniture, fixtures, and equipment in the
Premises as of the Execution Date shall be removed from the Premises by Landlord
at its expense on or before the Commencement Date.

 

F-4



--------------------------------------------------------------------------------

3. SIGNAGE

Tenant shall, subject to the provisions of this Section 3, have the right to
install, maintain, replace, and repair on the exterior of the Building the
maximum signage permitted under applicable law, which signage shall be limited
to Tenant’s name and/or logo (the “Exterior Signage”). The Exterior signage
shall comply in all respects with all applicable laws, regulations and orders of
public authorities and Tenant shall be solely responsible for obtaining, at its
expense, all permits and approvals required by law for the Exterior Signage.
There shall be no limitation under this Lease on Tenant’s rights to install
signage within the Premises provided the same is not visible from the exterior
of the Building.

The size and the appearance of the Exterior Signage shall be subject to the
prior approval of Landlord, which approval shall not unreasonably be withheld,
conditioned or delayed. The installation, maintenance, and repair of such
Exterior Signage shall be performed at Tenant’s expense in accordance with the
terms and conditions governing alterations pursuant to Article 9 of the Lease.
At the expiration of the Lease Term, Tenant shall, at its cost and expense,
remove the Exterior Signage and restore all damage to the Building caused by the
installation and/or removal of such Exterior Signage, which removal and
restoration shall be performed in accordance with the terms and conditions
governing alterations pursuant to Article 9 of the Lease.

Landlord shall cooperate with Tenant’s efforts to obtain any permit or approval
required or desirable in connection with the installation of the Exterior
Signage, and Tenant shall reimburse Landlord for its reasonable third party
out-of-pocket costs incurred in connection with providing such cooperation.

So long as Tenant is leasing the entirety of the Premises, Landlord shall not
install, or permit any other party to install, exterior signage on the Building.

4. THOMSON CAFETERIA USE. Upon Tenant’s request, Landlord agrees to introduce
Tenant to the appropriate representatives of the Current Tenant, and facilitate
discussions between Current Tenant and Tenant, for the possible shared use of
the existing cafeteria located at 44 Thomson Place. Landlord shall have no
liability in the event Current Tenant and Tenant are unable to reach agreement
on such shared use of the cafeteria.

 

F-5



--------------------------------------------------------------------------------

EXHIBIT G

DEMISING SPECIFICATION

Zip Car Demising wall between Bldg 25 and 35

In existing openings between Building 25 and Building 35, Landlord will install
gypsum drywall partition of equal rating to the existing wall, with smooth
joints and paint to complement or match the existing walls.

Sliding steel firewall door to remain based on part of architectural element of
building but will remain open so demising wall will be visible.

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
is made as of November     , 2012 by and between YELLOW BRICK REAL ESTATE
CAPITAL I, LLC, a Delaware limited liability company, having an address at c/o
LoanCore Capital, LLC, 80 Field Point Road, Greenwich, Connecticut 06830
(“Lender”) and ZIPCAR, INC., a Delaware corporation, having an address at 25
First Street, Fourth Floor, Cambridge, Massachusetts 02141 (“Tenant”).

RECITALS:

A. Lender is the present owner and holder of that certain Mortgage, Security
Agreement and Fixture Financing Statement, dated as of August 16, 2007, given by
Landlord (defined below) to Anglo Irish Bank Corporation plc, recorded in the
Suffolk County Registry of Deeds Office (the “Recording Office”) in Book 42333,
Page 145, as amended by that certain First Amendment to Mortgage, Security
Agreement and Fixture Financing Statement, dated as of October 24, 2007 and
recorded in the Recording Office on October 24, 2007 in Book 42637, Page 99, as
assigned pursuant to that certain Assignment of Mortgage and Assignment of
Leases and Rents, dated as of December 22, 2011, by Irish Bank Resolution
Corporation Limited (f/k/a as Anglo Irish Bank Corporation Limited, f/k/a Anglo
Irish Bank Corporation plc), a corporation under the laws of Ireland, and
National Asset Loan Management Limited, a corporation under the laws of Ireland,
collectively, as assignor, to Brickman Real Estate Fund V, L.P., a Delaware
limited partnership, as assignee, as further assigned pursuant to that certain
Assignment of Mortgage and Assignment of Leases and Rents, dated as of
December 22, 2011, by Brickman Real Estate Fund V, L.P., as assignor, to Lender,
as assignee (collectively, as so amended and assigned, and as the same may be
further amended, assigned, modified or supplemented from time to time, the
“Security Instrument”), which encumbers the fee estate of Landlord (as defined
below) in certain premises described in Exhibit A attached hereto (the
“Property”) and which secures the payment of certain indebtedness owed by
Landlord to Lender evidenced by that certain Promissory Note, dated as of
August 16, 2007, given by Landlord in favor of Lender (as the same may be
amended, assigned, modified or supplemented from time to time, the “Note”);

B. Tenant is the holder of a leasehold estate in a portion of the Property under
and pursuant to the provisions of a certain Office Lease Agreement, dated as of
November     , 2012, between Farnsworth Stillings L.P., a Delaware limited
partnership, as landlord (“Landlord”) and Tenant, as tenant (the “Lease”),
covering certain premises containing approximately 46,200 square feet within the
property known as 35 Thomson Place, Boston, Massachusetts 02210, more
particularly described in the Lease; and



--------------------------------------------------------------------------------

C. Tenant has agreed to subordinate the Lease to the lien of the Security
Instrument and Lender has agreed to grant non-disturbance to Tenant under the
Lease on the terms and conditions hereinafter set forth.

AGREEMENT:

For good and valuable consideration, Tenant and Lender agree as follows:

1. SUBORDINATION. The Lease and all of the terms, covenants and provisions
thereof and all rights, remedies and options of Tenant thereunder are and shall
at all times continue to be subject and subordinate in all respects to the lien
of the Security Instrument, including without limitation, the lien of all
renewals, increases, modifications, spreaders, consolidations, replacements and
extensions thereof and to all sums secured thereby and advances made thereunder
with the same force and effect as if the Security Instrument had been executed,
delivered and recorded prior to the execution and delivery of the Lease.

2. NON-DISTURBANCE. If any action or proceeding is commenced by Lender for the
foreclosure of the Security Instrument or the sale of the Property, Tenant shall
not be named as a party therein unless such joinder shall be required by law,
provided, however, such joinder shall not result in the termination of the Lease
or disturb the Tenant’s possession or use of the premises demised thereunder.
Further, the foreclosure of the Security Instrument, the acceptance of a deed or
assignment in lieu of foreclosure or any other enforcement of the Security
Instrument and the sale of the Property in any such action or proceeding and the
exercise by Lender of any of its other rights under the Note or the Security
Instrument shall be made subject to all rights of Tenant under the Lease,
provided that at the time of the commencement of any such action or proceeding
or at the time of any such sale or exercise of any such other rights (a) the
Lease shall be in full force and effect and (b) Tenant shall not be in default
beyond applicable notice and cure periods under any of the terms, covenants or
conditions of the Lease or of this Agreement on Tenant’s part to be observed or
performed.

3. ATTORNMENT. If Lender or any other subsequent purchaser of the Property shall
become the owner of the Property by reason of the foreclosure of the Security
Instrument or the acceptance of a deed or assignment in lieu of foreclosure or
by reason of any other enforcement of the Security Instrument (Lender or such
other purchaser being hereinafter referred as “Purchaser”), and the conditions
set forth in Section 2 above have been met at the time Purchaser becomes owner
of the Property, the Lease shall not be terminated or affected thereby but shall
continue in full force and effect as a direct lease between Purchaser and Tenant
upon all of the terms, covenants and conditions set forth in the Lease and in
that event, Tenant agrees to attorn to Purchaser and Purchaser by virtue of such
acquisition of the Property shall be deemed to have agreed to accept such
attornment, provided, however, that Purchaser shall not be (a) liable for the
failure of any prior landlord (any such prior landlord, including Landlord and
any prior successor landlord, being hereinafter referred to as a “Prior
Landlord”) to perform any of its obligations under the Lease which have accrued
prior to the date on which Purchaser shall become the owner of the Property,
provided that the foregoing shall not limit Purchaser’s obligations under the
Lease to correct any conditions that (i) existed as of the date Purchaser shall
become the owner of the Property and (ii) violate Purchaser’s obligations as
landlord under

 

2



--------------------------------------------------------------------------------

the Lease; provided further, however, that Purchaser shall have a reasonable
period of time after the date on which Purchaser becomes owner of the Property
to perform such obligation or correct such condition, (b) subject to any
offsets, defenses, abatements (other than continuing abatement rights pursuant
to express terms of the Lease) or counterclaims which shall have accrued in
favor of Tenant against any Prior Landlord prior to the date upon which
Purchaser shall become the owner of the Property, (c) liable for the return of
rental security deposits, if any, paid by Tenant to any Prior Landlord in
accordance with the Lease unless such sums are actually received by Purchaser,
(d) bound by any payment of rents, additional rents or other sums which Tenant
may have paid more than one (1) month in advance to any Prior Landlord unless
(i) such sums are actually received by Purchaser or (ii) such prepayment shall
have been expressly approved of by Purchaser, (e) bound by any agreement
terminating or amending or modifying the rent, term, commencement date (other
than as the term or commencement date may be adjusted by the Commencement Date
Agreement attached as Exhibit D to the Lease) or other material term of the
Lease, or any voluntary surrender of the premises demised under the Lease, made
without Lender’s or Purchaser’s prior written consent prior to the time
Purchaser succeeded to Landlord’s interest; provided that such consent shall not
be required for any amendment that solely evidences and memorializes the
exercise (in strict accordance with the terms and conditions of the Lease) of
any right of Tenant expressly set forth in the Lease. or (f) liable with respect
to any representations, warranties or indemnities made by or from any Prior
Landlord, whether pursuant to the Lease or otherwise. In the event that any
liability of Purchaser does arise pursuant to this Agreement, such liability
shall be limited and restricted to Purchaser’s interest in the Property and
shall in no event exceed such interest. Notwithstanding anything to the contrary
herein contained: (i) nothing herein shall relieve Purchaser from its
obligations as landlord arising from or after the date which is the earlier of
the date that such Purchaser takes title to, or possession of, the Property
(“Succession Date”); and (ii) in no event shall any Purchaser be relieved from
any obligation which Landlord has to perform repairs or maintenance which arises
after the Succession Date based upon the fact that the need for such repairs or
maintenance first arose prior to the Succession Date.

4. NOTICE TO TENANT. After notice is given to Tenant by Lender that the Landlord
is in default under the Note and the Security Instrument and that the rentals
under the Lease should be paid to Lender pursuant to the terms of the assignment
of leases and rents executed and delivered by Landlord to Lender in connection
therewith, Tenant shall thereafter pay to Lender or as directed by the Lender,
all rentals and all other monies due or to become due to Landlord under the
Lease and Landlord hereby expressly authorizes Tenant to make such payments to
Lender and hereby releases and discharges Tenant from any liability to Landlord
on account of any such payments.

5. NOTICE TO LENDER AND RIGHT TO CURE. Tenant shall provide concurrent notice to
Lender of any breach or default by Landlord (the “Default Notice”) under the
Lease and agrees that, notwithstanding any provisions of the Lease to the
contrary, no notice of cancellation thereof shall be effective unless Lender
shall have received written notice of default giving rise to such cancellation,
and, thereafter, the opportunity to cure such breach or default as provided for
below. After Lender receives a Default Notice, Lender shall have a period of ten
(10) business days beyond the time available to Landlord under the Lease in
which to cure the breach or default by Landlord. Lender shall have no obligation
to cure (and shall have no liability or obligation for not curing) any breach or
default by Landlord, except to the extent that

 

3



--------------------------------------------------------------------------------

Lender agrees or undertakes otherwise in writing. In addition, as to any breach
or default by Landlord the cure of which requires possession and control of the
Property, provided that Lender undertakes, by written notice to Tenant, to
exercise reasonable efforts to cure, or cause to be cured by a receiver, such
breach or default within the period permitted by this paragraph, Lender’s cure
period shall continue for such additional time as Lender may reasonably require
to either: (i) obtain possession and control of the Property with due diligence
and thereafter cure the breach or default with reasonable diligence and
continuity; or (ii) obtain the appointment of a receiver and give such receiver
a reasonable period of time in which to cure the default.

6. NOTICES. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person
with receipt acknowledged by the recipient thereof, (ii) one (1) Business Day
(hereinafter defined) after having been deposited for overnight delivery with
any reputable overnight courier service, or (iii) three (3) Business Days after
having been deposited in any post office or mail depository regularly maintained
by the U.S. Postal Service and sent by registered or certified mail, postage
prepaid, return receipt requested, addressed as follows:

 

If to Tenant:    Zipcar, Inc.    35 Thomson Place    Boston, Massachusetts 02210
   Attn.: General Counsel with a copy to:    Brennan Dain Le Ray Wiest Torpy &
Garner, P.C.    129 South Street    Boston, Massachusetts 02111    Attn.: Joseph
R. Torpy If to Lender:    Yellow Brick Real Estate Capital I, LLC    c/o
LoanCore Capital, LLC    80 Field Point Road    Greenwich, Connecticut 06830   
Attn.: Perry Gershon, Vice President with a copy to:    Katten Muchin Rosenman
LLP    575 Madison Avenue    New York, New York 10022    Attn.: Timothy G.
Little, Esq.

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Section, the term “Business Day” shall
mean a day on which commercial banks are not authorized or required by law to
close in the state where the Property is located. Either party by notice to the
other may designate additional or different addresses for subsequent notices or
communications.

7. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to the
benefit of Lender, Tenant and Purchaser and their respective successors and
assigns.

 

4



--------------------------------------------------------------------------------

8. GOVERNING LAW. This Agreement shall be deemed to be a contract entered into
pursuant to the laws of the State where the Property is located and shall in all
respects be governed, construed, applied and enforced in accordance with the
laws of the State where the Property is located.

9. MISCELLANEOUS. This Agreement may not be modified in any manner or terminated
except by an instrument in writing executed by the parties hereto. If any term,
covenant or condition of this Agreement is held to be invalid, illegal or
unenforceable in any respect, this Agreement shall be construed without such
provision. This Agreement may be executed in any number of duplicate originals
and each duplicate original shall be deemed to be an original. This Agreement
may be executed in several counterparts, each of which counterparts shall be
deemed an original instrument and all of which together shall constitute a
single Agreement. The failure of any party hereto to execute this Agreement, or
any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

[NO FURTHER TEXT ON THIS PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.

 

LENDER:

YELLOW BRICK REAL ESTATE CAPITAL I, LLC,

a Delaware limited liability company

By:  

Yellow Brick Real Estate Capital I MM, LLC,

its Managing Member

  By:  

 

  Name:     Title:   TENANT: ZIPCAR, INC., a Delaware corporation By:  

 

Name:   Title:  

 

The undersigned accepts and agrees to

the provisions of Section 4 hereof:

LANDLORD:

FARNSWORTH STILLINGS L.P.,

a Delaware limited partnership

By:   Farnsworth Stillings LLC, a  

Massachusetts limited liability company,

its general partner

    By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

STATE OF                            )   )    ss:
COUNTY OF                            )

On the      day of             , 2012, before me, the undersigned, a Notary
Public in and for said state, personally appeared                     ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her capacity, and that
by his/her signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.

 

 

Notary Public

[Acknowledgment on behalf of Lender]

 

STATE OF                            )   )    ss:
COUNTY OF                            )

On the      day of             , 2012, before me, the undersigned, a Notary
Public in and for said state, personally appeared                     ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her capacity, and that
by his/her signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.

 

 

Notary Public

[Acknowledgment on behalf of Tenant]



--------------------------------------------------------------------------------

STATE OF                            )   )    ss:
COUNTY OF                            )

On the      day of             , 2012, before me, the undersigned, a Notary
Public in and for said state, personally appeared                     ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her capacity, and that
by his/her signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.

 

 

Notary Public

[Acknowledgment on behalf of Landlord]



--------------------------------------------------------------------------------

EXHIBIT A

(Description of Property)

LEGAL DESCRIPTION OF THE PROPERTY (3 pages)

Lot 1: No. 11-15 Farnsworth Street

A certain parcel of land situated in the City of Boston, South Boston District,
Suffolk County, Commonwealth of Massachusetts, bounded and described as follows:

Beginning at appoint on the southerly sideline of Farnsworth Street, said point
is located N 45° 03’53” E, a distance of 127.39 feet from the intersection of
the easterly sideline of Congress Street and the said southerly sideline of
Farnsworth Street;

Thence running N 45° 03’53” E along the said southerly sideline of Farnsworth
Street, a distance of 78.08 feet;

Thence turning and running S 45° 03’25” E by the exterior face of the wall of
the building, a distance of 100.00 feet to the northerly sideline of a 25 foot
wide passageway;

Thence turning and running S 45° 03’53” W along the said northerly sideline of
the passageway, a distance of 97.94 feet to the intersection of the said
northerly sideline of the passageway and the easterly sideline of another 25
foot wide passage way;

Thence turning and running N 33° 49’12” W along the said easterly sideline of
the passageway, a distance of 101.90 feet to the point of beginning;

Containing an area of 8801 square feet as shown on a plan entitled “Plan of Land
Lot 1 Boston Wharf Company, Boston, Mass. (South Boston District)” dated June 3,
2004, prepared by Harry R. Feldman, Inc., and recorded with the Suffolk County
Registry of Deeds on July 6, 2004 in Book 34964, Page 142.

Lot 2: No. 49-51 Farnsworth Street

A certain parcel of land situated in the City of Boston, South Boston District,
Suffolk County, Commonwealth of Massachusetts, bounded and described as follows:

Beginning at a point on the southerly sideline of Farnsworth Street, said point
is located N 45° 03’53” E, a distance of 581.50 feet from the intersection of
the easterly sideline of Congress Street and the said southerly sideline of
Farnsworth Street;

Thence running N 45° 03’53” E along the said southerly sideline of Farnsworth
Street, a distance of 90.00 feet;

Thence running S 40° 43’32” E along land now or formerly of the M.B.T.A., a
distance of 100.28 feet to the northerly sideline of a 25 foot wide passageway;

Thence turning and running S 45° 03’53” W along the said northerly sideline of
the passageway, a distance of 82.00 feet;

 

H-1



--------------------------------------------------------------------------------

Thence turning and running N 45° 18’ 16” W by a line through a party wall, a
distance of 100.00 feet to the point of beginning;

Containing an area of 8600 square feet as shown on a plan entitled “Plan of Land
Lot 2 Boston Wharf Company, Boston, Mass. (South Boston District)” dated June 3,
2004, prepared by Harry R. Feldman, Inc., and recorded with the Suffolk County
Registry of Deeds on July 6, 2004 in Book 34964, Page 142.

Lot 3: No. 19-37 Thomson Place

A certain parcel of land situated in the City of Boston, South Boston District,
Suffolk County, Commonwealth of Massachusetts, bounded and described as follows:

Beginning at the intersection of the southerly sideline of Thomson Place and the
westerly sideline of Calvin Place;

Thence running S 44° 55’58” E along the said westerly sideline of Calvin Place,
a distance of 119.00 feet to the northerly sideline of Stillings Street;

Thence turning and running S 45° 04’02” W along the said northerly sideline of
Stillings Street, a distance of 256.20 feet;

Thence turning and running N 44° 55’58” W along the exterior face of the wall of
the building, a distance of 118.96 feet to the southerly sideline of Thomson
Place;

Thence turning and running N 45 03’31” E along the said southerly sideline of
Thomson Place, a distance of 256.20 feet to the point of beginning;

Containing an area of 30,488 square feet as shown on a plan entitled “Plan of
Land Lot 3 Boston Wharf Company, Boston, Mass. (South Boston District)” dated
June 3, 2004, prepared by Harry R. Feldman, Inc., and recorded with the Suffolk
County Registry of Deeds on July 6, 2004 in Book 34964, Page 142.

Lot 4: No. 12-56 Thomson Place

A certain parcel of land situated in the City of Boston, South Boston District,
Suffolk County, Commonwealth of Massachusetts, bounded and described as follows:

Beginning at a point on the northerly sideline of Thomson Place, said point is
located N 45° 03’31” E a distance of 127.38 feet from the intersection of the
easterly sideline of Congress Street and the said northerly sideline of Thomson
Place;

Thence running N 33° 49’12” W along the easterly sideline of a 25 foot wide
passageway, a distance of 101.90 feet to the intersection of the said easterly
sideline of the passageway and the southerly sideline of another 25 foot wide
passageway;

Thence turning and running N 4S° 03’31” E along the said southerly sideline of
the passageway, a distance of 507.57 feet;

Thence turning and running S 44° 53’35” E along the exterior face of the wall of
the building, a distance of 100.00 feet to the northerly sideline of Thomson
Place;

 

H-2



--------------------------------------------------------------------------------

Thence turning and running S 45° 03’31” W along the said northerly sideline of
Thomson Place, a distance of 527.14 feet to the point of beginning;

Containing an area of 51,736 square feet as shown on a plan entitled “Plan of
Land Lot 4 Boston Wharf Company, Boston, Mass. (South Boston District)” dated
June 3, 2004 and revised June 10, 2004, prepared by Harry R. Feldman, Inc., and
recorded with the Suffolk County Registry of Deeds on July 6, 2004 in Book
34964, Page 142.

Lot 5: Easement

Together with the benefit of terms, conditions, easements, rights contained In
Deed from Boston Wharf Co. to TF Boston Funding Company, Inc. dated June 30,
2004 recorded on July 6, 2004 in Book 34964, Page 142.

Lot 6

The parcel of real estate in the Fort Point Channel area of Boston,
Massachusetts, adjoining 42-56 Thomson Place and designated 7947 Sq. Ft. on a
plan entitled ALTA/ACSM Land Title Survey, Thomson Place, Boston, Mass. (South
Boston District) by Harry R. Feldman, Inc. dated May 3, 2005, updated July 11,
2005 being a portion of a parcel designated 8995 Sq. Ft. on “Subdivision Plan
Boston Wharf Company, Boston, Mass. (South Boston District)” dated December 1,
2004 prepared by Harry R. Feldman. Inc. recorded with Suffolk Registry of Deeds
in Book 36l36, Page 271.

Together with the non-exclusive right to use the ways known as Stillings Street,
Calvin Place, Thomson Place, Farnsworth Street, and portions of two certain
passageways, the first of which (the “T-F Passageway”) runs from Thomson Place
to Farnsworth Street on the westerly side of the buildings known as and numbered
11-15 Farnsworth Street and 12-14 Thomson Place and the second of which (the
“Perpendicular Passageway”) runs parallel to, and between, Farnsworth Street and
Thomson Place and perpendicular to the T-F passageway (collectively, the
“Streets”), all as shown on those four certain plans entitled “Plan of Land Lot
1 Boston Wharf Company Boston, Mass. (South Boston District)” dated June 3, 2004
and prepared by Harry R. Feldman, Inc., “Plan of Land Lot 2 Boston Wharf Company
Boston, Mass. (South Boston District)” dated June 3, 2004 and prepared by Harry
R. Feldman, Inc., “Plan of Land Lot 3 Boston Wharf Company Boston, Mass. (South
Boston District)” dated June 3, 2004 and prepared by Harry R. Feldman, Inc.* and
“Plan of Land Lot 4 Boston Wharf Company Boston, Mass. (South Boston District)”
dated June 3, 2004 and revised June 10, 2004 and prepared by Harry R. Feldman,
Inc., all of which are recorded with the Suffolk County Registry of Deeds on
July 6, 2004 in Book 34964, Page 142.

 

H-3



--------------------------------------------------------------------------------

EXHIBIT I

PLAN SHOWING THE LAND

 

LOGO [g446313img5.jpg]

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

CLEANING SPECIFICATIONS

Lobbies & Common Areas

Daily:

 

  •  

Empty all waster receptacles and replace liners.

 

  •  

Remove dust from all furniture, window ledges, radiators, coat racks, artificial
plants, paintings and other wall decorations using chemically treated cloths.

 

  •  

Wipe all furniture.

 

  •  

Spot clean doors and walls especially around doorframes and light switches.

 

  •  

Spot clean all glass.

 

  •  

Clean and Polish all elevator doors, walls, etc.

 

  •  

Vacuum all carpeting including edges.

 

  •  

Sweep and damp mop all hard surface floors.

 

  •  

Spot clean all carpeting.

Weekly:

 

  •  

Spray-buff or hi-speed burnishes all hard surface floors.

 

  •  

Wash all glass.

Weekly:

 

  •  

Clean and polish elevator tracks.

 

  •  

Render all dusting of accessible surfaces not reached by daily cleaning.

Monthly:

 

  •  

Dust all ceiling vents.

Yearly:

 

  •  

Strip and refinish all hard surface floors.

 

J-1



--------------------------------------------------------------------------------

General Office Areas

Daily:

 

  •  

Empty all waste receptacles and replace liners.

 

  •  

Empty all recyclable material, if any, and remove to central area.

 

  •  

Remove dust from all furniture, window ledges, radiators, etc. ( excluding
computers, electronic equipments, and personal items.)

 

  •  

Spot clean all glass doors, partitions and glass walls that may exist.

 

  •  

Vacuum all carpeting and stairs.

 

  •  

Spot clean all painted wall surfaces.

Weekly:

 

  •  

Spot clean doors and walls especially around door frames and light switches.

 

  •  

Spray-buff or hi-speed burnishes all hard surface floors.

Monthly:

 

  •  

Wash all glass doors, partitions mid glass walls that may exist.

 

  •  

Render all dusting or accessible surfaces not reached by daily cleaning.

Quarterly:

 

  •  

Dust all ceiling vents.

Kitchenettes

Daily:

 

  •  

Pull all trash and replace liners.

 

  •  

Remove dust from all furniture, window ledges, radiators, coat racks, artificial
plants, paintings and other wall decorations.

 

  •  

Wipe down all tables and chairs.

 

  •  

Wipe down all trash containers

 

  •  

Vacuum all carpeting

 

  •  

Spot clean all carpeting.

 

J-2



--------------------------------------------------------------------------------

  •  

Dry-mop all hard surface floors.

Weekly:

 

  •  

Spray-buff or hi-speed burnishes all hard surface floors.

Quarterly:

 

  •  

Vacuum all ceiling vents.

Rest-Rooms & Showers

Daily:

 

  •  

Pull all trash and replace liners.

 

  •  

Replenish towel, soap, toilet paper and Kotex dispensers.

 

  •  

Clean and sanitize all toilets, seats, sinks and urinals in and out.

 

  •  

Spot wash all doors, walls, partition, etc.

 

  •  

Wipe down and clean all mirrors and bright works.

 

  •  

Wash down all sink counters.

 

  •  

Wash all floors and baseboards with disinfectant cleaner.

Quarterly:

 

  •  

Wash down all walls, doors, partitions, etc.

 

  •  

Dust all ceiling vents.

 

  •  

Machine scrub all floor surfaces to remove any buildup in grouting and edges.

Exit Stairwells & Landings

Daily:

 

  •  

Police for trash, sweep and spot clean where necessary.

Weekly:

 

  •  

Dust all handrails, risers, etc.

 

  •  

Sweep or vacuum all stairs and landings.

 

  •  

Spot wash all door

 

J-3



--------------------------------------------------------------------------------

Front, Sides, & Rear Entrances

Daily:

Pull all trash; empty and clean ashtrays and pickup any cigarette butts that
might exist.

Windows

Clean interior and exterior surfaces of all exterior windows in the Premises at
least once a year.

 

J-4



--------------------------------------------------------------------------------

EXHIBIT K

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into this     day
of November, 2012, by and among FARNSWORTH STILLINGS L.P., a Delaware limited
liability company having a mailing address c/o Crosspoint Associates, Inc., 217
West Central Street, Natick, Massachusetts 01760 (“Landlord”), ZIPCAR, INC., a
Delaware corporation having a mailing address of 25 First Street, 4th Floor,
Cambridge, Massachusetts 02141, Attention: General Counsel (“Tenant”), and
FIDELITY NATIONAL TITLE INSURANCE COMPANY, having a mailing address at 133
Federal Street, Boston, Massachusetts 02110 (“Escrow Agent”). Landlord and
Tenant are sometimes collectively referred to herein as the “Parties”.

WITNESSETH

WHEREAS, Landlord and Tenant have entered into a Lease dated as of November
    , 2012 (the “Lease”), for the lease of space in the building commonly known
as 35 Thomson Place, Boston, Massachusetts 02210, as more particularly described
in the Lease (the “Premises”); and

WHEREAS, Section II of Exhibit C to the Lease requires Landlord to pay Tenant an
allowance in the amount of One Million One Hundred Fifty-Five Thousand Dollars
($1,155,000.00) (the “Allowance”), as more fully set forth in the Lease;

WHEREAS, pursuant to said Section II, Landlord has agreed to establish and fund
an escrow in the amount of the Allowance (the “Escrow”) to secure Landlord’s
obligation to pay the Allowance; and

WHEREAS, Landlord and Tenant desire to enter into this Agreement to effectuate
the foregoing and to provide for the administration of the funds in the Escrow,
and Escrow Agent is willing to act as holder of such funds, subject to the terms
and conditions hereof.

NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord, Tenant and Escrow Agent hereby agree as follows:

1. Capitalized Terms. All capitalized terms used but not otherwise defined in
this Agreement shall have the meanings ascribed to them in the Lease.

2. Appointment of Escrow Agent. The Parties hereby appoint Fidelity National
Title Insurance Company as Escrow Agent hereunder. Escrow Agent hereby accepts
such appointment and agrees to perform its duties set forth in this Agreement.

3. Delivery of Escrow Funds. Landlord will deliver to Escrow Agent funds in the
amount of One Million, One Hundred Fifty-Five Thousand and No/100 Dollars
($1,155,000.00) (the “Initial Escrow Funds” and, together with any interest
thereon, the “Escrow Funds”) no later than two (2) business days after the
Execution Date of the Lease. The Escrow Agent shall

 

K-1



--------------------------------------------------------------------------------

immediately deposit the Escrow Funds in an interest-bearing money market or
money fund account (the “Escrow Account”) with RBS Citizen’s , N.A. (the
“Deposit Bank”) and shall send written acknowledgment of receipt of the Escrow
Funds to Landlord and Tenant within two (2) days of receipt of the same.

 

4. Payments to Tenant.

(a) Not later than thirty (30) days after satisfaction by Tenant of all of the
conditions to the payment of the Allowance set forth in Section II of Exhibit C
to the Lease, including, without limitation, delivery to Landlord of a
requisition for the Allowance accompanied by all of the items listed in said
section (the “Disbursement Conditions”), Landlord shall direct Escrow Agent in
writing to disburse to Tenant so much of the Allowance as is due and payable
under the Lease (the “Allowance Payment”). Landlord shall provide a copy of such
disbursement notice to Tenant concurrently with sending the same to Escrow
Agent. If Landlord fails to direct Escrow Agent to disburse the Allowance
Payment within the time period set forth above, then Tenant shall have the right
to provide notice of such failure (a “Payment Failure Notice”) to Landlord and
to Escrow Agent. The Payment Failure Notice shall include (i) a demand for
payment of the Allowance Payment stating the amount thereof, and
(ii) substantially the following provision in bold face and in all capital
letters at the top thereof: “PAYMENT FAILURE NOTICE: IF LANDLORD FAILS, WITHIN
FIVE (5) DAYS AFTER RECEIPT OF THIS NOTICE, EITHER (A) TO MAKE PAYMENT OF THE
ALLOWANCE PAYMENT OR (B) TO PROVIDE A LANDLORD’S DISPUTE NOTICE TO ESCROW AGENT
AND TENANT, THEN ESCROW AGENT SHALL DISBURSE TO TENANT AN AMOUNT EQUAL TO THE
SUM OF THE ALLOWANCE PAYMENT SET FORTH BELOW.” If Landlord does not, within five
(5) days after receipt of such Payment Failure Notice, (i) make the payment in
question (and Escrow Agent shall be entitled to rely on any certification from
an officer of Tenant stating that the payment was not made within such period, a
copy of which certification shall be delivered to Landlord concurrently with
delivery of the same to Escrow Agent), or (ii) provide Tenant and Escrow Agent
with a Landlord’s Dispute Notice, Escrow Agent shall disburse to Tenant the
Allowance Payment. For purposes of this Agreement, a “Landlord’s Dispute Notice”
shall mean a notice setting forth in reasonable detail the reasons that Landlord
believes, in good faith, that Tenant is not entitled to all or any portion of
the Allowance Payment, which reasons shall be limited to either (i) the
existence of a Default by Tenant under the Lease or (ii) Tenant’s failure to
deliver to Landlord the documentation identified in Section II of Exhibit C to
the Lease. Escrow Agent shall disregard any Landlord’s Dispute Notice and make
payment of the Allowance Payment if Landlord’s Dispute Notice fails to identify
a reason described in either or both of clauses (i) and (ii) above as the
reason(s) that Tenant is not entitled to the Allowance Payment. If Landlord’s
Dispute Notice indicates that Landlord disputes only a portion of the amount set
forth on the Payment Failure Notice and Landlord fails to pay the undisputed
portion of such amount within five (5) days after Landlord’s receipt of the
applicable Payment Failure Notice, then Escrow Agent shall disburse to Tenant
the undisputed portion of the Allowance Payment.

 

K-2



--------------------------------------------------------------------------------

(b) Escrow Agent shall deliver promptly to Tenant the Allowance Payment either
by, at Tenant’s election, (i) bank or cashier’s check to Tenant’s address set
forth in Section 8 below, or (ii) federal wire transfer to Tenant’s bank account
in accordance with Tenant’s written instructions with respect thereto.

(c) Landlord and Tenant hereby agree to work together reasonably and in good
faith to resolve any issue(s) raised in good faith in any Landlord’s Dispute
Notice. If Landlord and Tenant fail to resolve any such issue within ten
(10) days after Tenant’s receipt of the applicable Landlord’s Dispute Notice,
the same shall be determined by arbitration in accordance with the provisions of
Section 6 below.

5. Release of Escrow Funds and Termination of Escrow. At any time after the
earlier to occur of (i) the date on which the entire amount of the Initial
Escrow Funds has been paid to Tenant pursuant to the terms of Section 4 of this
Agreement, and (ii) the date that is two (2) years after the Commencement Date,
provided that as of such date there is no requisition for an Allowance Payment
that has been submitted in compliance with the Disbursement Conditions and
remains unpaid. Landlord shall have the right to deliver to Escrow Agent and
Tenant a notice (the “Landlord’s Release Notice”) setting forth in reasonable
detail the reasons that Landlord believes, in good faith, that it is entitled to
a release of the remaining funds held in the Escrow Account (the “Remaining
Escrow Funds”). If Tenant does not, within five (5) days after receipt of
Landlord’s Release Notice, deliver to Landlord and Escrow Agent a Tenant’s
Dispute Notice (as defined below), then Escrow Agent shall deliver the Remaining
Escrow Funds promptly to Landlord either by, at Landlord’s election, (i) bank or
cashier check to Landlord’s address set forth in Section 8 below or (ii) federal
wire transfer to Landlord’s bank account in accordance with Landlord’s written
instructions with respect thereto and shall close the Escrow Account. Upon
delivering the Remaining Escrow Funds to Landlord, Escrow Agent shall thereupon
be relieved of and discharged and released from any and all liability hereunder.
For purposes hereof, a “Tenant’s Dispute Notice” shall mean a notice setting
forth in reasonable detail the reasons that Tenant believes, in good faith, that
Landlord is not entitled to a release of the Remaining Escrow Funds. Landlord
and Tenant hereby agree to work together reasonably and in good faith to resolve
any issue(s) raised in good faith in any Tenant’s Dispute Notice. If Landlord
and Tenant fail to resolve any such issue within ten (10) days after Tenant’s
receipt of the applicable Landlord’s Dispute Notice, the same shall be
determined by arbitration in accordance with the provisions of Section 6 below.

6. Arbitration. Any disputes as to whether, and how much of, the Allowance
Payment should be paid to Tenant shall be submitted to arbitration in accordance
with the provisions of Massachusetts law, as from time to time amended.
Arbitration proceedings, including the selection of an arbitrator, shall be
conducted pursuant to the rules, regulations and procedures from time to time in
effect as promulgated by the American Arbitration Association. Prior written
notice of application by either party for arbitration shall be given to the
other at least ten (10) days before submission of the application to the said
Association’s office in the City of Boston. The arbitrator shall hear the
parties and their evidence. The decision of the arbitrator shall be binding and
conclusive, and judgment upon the award or decision of the arbitrator may be
entered in the Massachusetts Superior Court; and the parties consent to the
jurisdiction of such court and further agree that any process or notice of
motion or other application to the court or a judge thereof may be served
outside the Commonwealth of Massachusetts by registered mail

 

K-3



--------------------------------------------------------------------------------

or by personal service, provided a reasonable time for appearance is allowed.
The costs and expenses of each arbitration hereunder and their apportionment
between the parties shall be determined by the arbitrator in his award or
decision; provided, however, in the event such arbitration involves a finding
that Landlord wrongfully withheld payment of the Allowance, Landlord shall be
solely responsible for the costs and expenses of such arbitration.

 

7. Additional Escrow Provisions.

(a) In the event that (i) Escrow Agent shall receive contrary instructions from
the Parties hereto; (ii) any dispute shall arise as to any matter arising under
this Agreement; or (iii) there shall be any uncertainty as to the meaning or
applicability of any of the provisions hereof, Escrow Agent’s duties, rights or
responsibilities hereunder or any written instructions received by Escrow Agent
pursuant hereto, then Escrow Agent may either (y) continue to hold the Escrow
Funds pursuant to this Agreement until receipt of instructions signed by the
Parties as to the disposition of the Escrow Funds, in which event Escrow Agent
shall provide Landlord and Tenant with prompt notice of the reason for Escrow
Agent continuing to hold the Escrow Funds in escrow and stating in reasonable
detail the grounds therefor, or (z) deliver all Escrow Funds held in the Escrow
Account unto a court of competent jurisdiction to resolve the dispute and/or
adjudicate the final disposition of such funds and bring an action of
interpleader or other comparable proceeding. In the event of litigation between
the Parties as to the disposition of the Escrow Funds, Escrow Agent may either
continue to hold the Escrow Funds pursuant to this Agreement pending the
resolution of the litigation or may deliver all Escrow Funds held in the Escrow
Account to the clerk of the court in which any such litigation is pending. Upon
delivery of the Escrow Funds to the court as provided in this Section 6, Escrow
Agent shall thereupon be relieved of, and discharged and released from, any and
all liability hereunder. In any such event, the Parties agree to pay the
reasonable attorneys’ fees and costs incurred by Escrow Agent (which the Parties
shall share equally), for any litigation in which Escrow Agent is named as, or
becomes, a party; provided, however, in the event such litigation results in a
decision or settlement that Landlord wrongfully withheld payment of the
Allowance, Landlord shall be solely responsible for the fees and costs incurred
by Escrow Agent .

(b) Escrow Agent may rely and/or act upon any judgment, certificate, demand or
other writing delivered to it hereunder without being required to determine the
authenticity or the correctness of any fact stated therein, the propriety or
validity thereof, or the jurisdiction of a court issuing any such judgment.
Escrow Agent shall be entitled to rely upon the authenticity of any signature
and the genuineness and/or validity of any writing received by Escrow Agent
pursuant to or otherwise relating to this Agreement.

(c) The Parties recognize and acknowledge that Escrow Agent is serving as an
accommodation to the Parties and each agrees that Escrow Agent shall not be
liable to any of the Parties for any error of judgment, mistake or act or
omission hereunder or any matter or thing arising out of its conduct hereunder,
except for Escrow Agent’s willful misconduct or gross negligence.

 

K-4



--------------------------------------------------------------------------------

(d) Landlord and Tenant hereby agree to indemnify and hold harmless Escrow Agent
from and against any and all costs, claims, damages or expenses howsoever
occasioned that may be incurred by Escrow Agent acting under this Agreement or
to which Escrow Agent may be put in connection with Escrow Agent acting under
this Agreement (including reasonable attorneys’ fees and costs), except for
costs, claims or damages arising out of Escrow Agent’s willful misconduct and
gross negligence.

8. Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be deemed to have been duly and sufficiently given
if personally delivered or delivered via overnight mail courier with proof of
delivery thereof, or sent by United States registered or certified mail, postage
prepaid, addressed to the respective parties as follows:

 

  A. If to Escrow Agent:

Fidelity National Title Insurance Company

133 Federal Street

Boston, MA 02110

Attention: Kevin T. Creedon, Esq.

 

  B. If to Landlord:

Farnsworth Stillings L.P.

c/o Crosspoint Associates, Inc.

217 West Central Street

Natick, MA 01760

With a copy to:

Goulston & Storrs, P.C.

400 Atlantic Avenue

Boston, MA 02110

Attn: Crosspoint

 

  C. If to Tenant:

Zipcar, Inc.

25 First Street, Fourth Floor

Cambridge, MA 02141

Attention: General Counsel

With a copy to:

Brennan, Dain, Le Ray, Wiest, Torpy & Garner, P.C.

129 South Street, 3rd floor

Boston, MA 02111

Attn: Joseph R. Torpy

 

K-5



--------------------------------------------------------------------------------

Any party may, by notice given as aforesaid, change the person or persons and/or
address or addresses, or designate an additional person or persons or an
additional address or addresses, for its notices, provided, however, that
notices of change of address or addresses shall only be effective upon receipt.
Copies of all notices, certificates or other communications relating to this
Agreement with respect to which Escrow Agent is not the addressee or sender
shall be sent to Escrow Agent in the manner hereinabove set forth. All such
notices shall be effective upon delivery, attempted delivery, or refusal,
whichever occurs first, at the address or addresses of the intended recipient,
as set forth above.

9. Governing Law; Submission to Jurisdiction. This Agreement shall be governed,
construed and interpreted in accordance with the laws of the Commonwealth of
Massachusetts, and the parties agree to submit to the personal jurisdiction of
any court (federal or state) in said Commonwealth for any dispute, claim or
proceeding arising out of or relating to this Agreement

10. Severability. If any term, condition or provision of this Agreement or the
application thereof to any circumstance or party hereto, shall ever be held to
be invalid or unenforceable, then in each such event, the remainder of this
Agreement or the application of such term, condition or provision to any other
circumstance or party hereto (other than those to which it shall be invalid or
unenforceable) shall not thereby be affected, and each term, condition and
provision hereof shall remain valid and enforceable to the fullest extent
permitted by law.

11. Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of all parties hereto and their successors and assigns and may not be
modified or amended orally, but only in writing signed by all parties hereto.

12. Counterparts. This Agreement may be executed in any number of counterparts,
each counterpart for all purposes being deemed an original, and all such
counterparts shall together constitute one and the same agreement.

13. Interest on Allowance. In the event the Allowance is not paid to Tenant when
due, Landlord shall pay interest to Tenant on the amount of the Allowance not so
paid (at the interest rate specified in Section 4 of the Lease with respect to
past due rent) from the date the same was due until the date such amount is paid
to Tenant.

[Remainder of page intentionally left blank; Signatures appear on following
pages.]

 

K-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned have caused this instrument to be duly
executed as an instrument under seal as of the day and year first above written.

 

LANDLORD: FARNSWORTH STILLINGS L.P., a Delaware limited partnership By:  
Farnsworth Stillings LLC, its general partner     By:  

 

    John W. Hueber, Manager TENANT: ZIPCAR, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

Escrow Agent:

FIDELITY NATIONAL TITLE

INSURANCE COMPANY

By:  

 

  Name:     Its:     Hereunto duly authorized

 

K-7



--------------------------------------------------------------------------------

EXHIBIT L

ZIPCAR PARKING SPACE AREA

 

LOGO [g446313img6.jpg]

 

L-1